Exhibit 10.1

CREDIT AGREEMENT

dated as of

December 5, 2016

among

j2 GLOBAL, INC.,

as the Borrower,

THE LENDERS PARTY HERETO,

MUFG UNION BANK, N.A.,

as Administrative Agent

and

MUFG UNION BANK, N.A.

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page    

ARTICLE I DEFINITIONS

     1     

SECTION 1.01.

   Defined Terms      1     

SECTION 1.02.

   Classification of Loans and Borrowings      31     

SECTION 1.03.

   Terms Generally      31     

SECTION 1.04.

   Accounting Terms; GAAP      31     

SECTION 1.05.

   Payments on Business Days      32     

SECTION 1.06.

   Rounding      32     

SECTION 1.07.

   References      32     

ARTICLE II THE CREDITS

     32     

SECTION 2.01.

   Commitments      32     

SECTION 2.02.

   Loans and Borrowings      32     

SECTION 2.03.

   Requests for Borrowings      33     

SECTION 2.04.

   Funding of Borrowings      34     

SECTION 2.05.

   Termination and Reduction of Commitments      35     

SECTION 2.06.

   Repayment of Loans; Evidence of Debt      35     

SECTION 2.07.

   Prepayment of Loans      36     

SECTION 2.08.

   Fees      37     

SECTION 2.09.

   Interest      38     

SECTION 2.10.

   Alternate Rate of Interest      38     

SECTION 2.11.

   Increased Costs      39     

SECTION 2.12.

   Break Funding Payments      40     

SECTION 2.13.

   Taxes      40     

SECTION 2.14.

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs      44     

SECTION 2.15.

   Mitigation Obligations; Replacement of Lenders      45     

SECTION 2.16.

   Defaulting Lenders      46     

SECTION 2.17.

   Illegality      48     

ARTICLE III REPRESENTATIONS AND WARRANTIES

     48     

SECTION 3.01.

   Organization; Powers; Subsidiaries      48     

SECTION 3.02.

   Authorization; Enforceability      49     

SECTION 3.03.

   Governmental Approvals; No Conflicts      49     

SECTION 3.04.

   Financial Statements; Financial Condition; No Material Adverse Change      50
    

SECTION 3.05.

   Properties      50     

SECTION 3.06.

   Litigation and Environmental Matters      51     

SECTION 3.07.

   Compliance with Laws and Agreements; No Default      51   

 

-i-



--------------------------------------------------------------------------------

 

SECTION 3.08.

   Investment Company Status      52     

SECTION 3.09.

   Taxes      52     

SECTION 3.10.

   Solvency      52     

SECTION 3.11.

   ERISA      52     

SECTION 3.12.

   Disclosure      52     

SECTION 3.13.

   Federal Reserve Regulations      53     

SECTION 3.14.

   Security Interests      53     

SECTION 3.15.

   USA PATRIOT Act      53     

SECTION 3.16.

   Anti-Corruption Laws and Sanctions      53     

SECTION 3.17.

   Insurance      53     

SECTION 3.18.

   Labor Matters      53     

SECTION 3.19.

   Permits and Licenses      54     

SECTION 3.20.

   Acquisition Agreement      54     

SECTION 3.21.

   EEA Financial Institutions      54     

ARTICLE IV CONDITIONS

     54     

SECTION 4.01.

   Closing Date      54     

SECTION 4.02.

   Subsequent Credit Events      56     

ARTICLE V AFFIRMATIVE COVENANTS

     57     

SECTION 5.01.

   Financial Statements and Other Information      57     

SECTION 5.02.

   Notices of Material Events      59     

SECTION 5.03.

   Existence; Conduct of Business      59     

SECTION 5.04.

   Payment of Taxes      59     

SECTION 5.05.

   Maintenance of Properties; Insurance      59     

SECTION 5.06.

   Books and Records; Inspection Rights      60     

SECTION 5.07.

   Compliance with Laws      60     

SECTION 5.08.

   Use of Proceeds      60     

SECTION 5.09.

   Further Assurances; Additional Security and Guarantees      61     

SECTION 5.10.

   Designation of Subsidiaries      62     

ARTICLE VI NEGATIVE COVENANTS

     63     

SECTION 6.01.

   Indebtedness      63     

SECTION 6.02.

   Liens      65     

SECTION 6.03.

   Fundamental Changes      67     

SECTION 6.04.

   Restricted Payments      68     

SECTION 6.05.

   Investments      70     

SECTION 6.06.

   Prepayments, Etc. of Indebtedness      71     

SECTION 6.07.

   Transactions with Affiliates      72     

SECTION 6.08.

   Changes in Fiscal Year      72     

SECTION 6.09.

   Financial Covenants      72   

 

-ii-



--------------------------------------------------------------------------------

 

SECTION 6.10.

   Burdensome Agreements      73     

SECTION 6.11.

   Dispositions      74     

SECTION 6.12.

   Lines of Business      75     

SECTION 6.13.

   Amendments to Organizational Documents      75     

ARTICLE VII EVENTS OF DEFAULT

     76     

ARTICLE VIII THE ADMINISTRATIVE AGENT

     78     

ARTICLE IX MISCELLANEOUS

     83     

SECTION 9.01.

   Notices      83     

SECTION 9.02.

   Waivers; Amendments      84     

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver      85     

SECTION 9.04.

   Successors and Assigns      87     

SECTION 9.05.

   Survival      90     

SECTION 9.06.

   Counterparts; Integration; Effectiveness      91     

SECTION 9.07.

   Severability      91     

SECTION 9.08.

   Right of Setoff      91     

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      92     

SECTION 9.10.

   WAIVER OF JURY TRIAL      93     

SECTION 9.11.

   Headings      93     

SECTION 9.12.

   Confidentiality      93     

SECTION 9.13.

   USA PATRIOT Act      94     

SECTION 9.14.

   Interest Rate Limitation      94     

SECTION 9.15.

   No Fiduciary Duty      95     

SECTION 9.16.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      95
  

 

  1

  

SCHEDULES:

      

  2

  

Schedule 2.01

 

–

    

Commitments

  3

  

Schedule 3.01

 

–

    

Subsidiaries

  4

  

Schedule 5.09(c)

 

–

    

Post-Closing Matters

  5

  

Schedule 6.01

 

–

    

Existing Indebtedness

  6

  

Schedule 6.02

 

–

    

Existing Liens

  7

  

Schedule 6.05(f)

 

–

    

Investments

  8

  

Schedule 6.07

 

–

    

Affiliate Transactions

  9

  

Schedule 6.10

 

–

    

Burdensome Agreements

10

         

11

  

EXHIBITS:

      

12

  

Exhibit A

 

–

    

Form of Assignment and Assumption

 

-iii-



--------------------------------------------------------------------------------

13

  

Exhibit B

 

–

    

Form of Promissory Note

14

  

Exhibit C

 

–

    

Form of Security Agreement

15

  

Exhibit D

 

–

    

Form of Borrowing Request

16

  

Exhibit E

 

–

    

Form of Compliance Certificate

17

  

Exhibit F

 

–

    

Form of Guarantee Agreement

18

   Exhibit G-1   –      Form of U.S. Tax Certificate (For Foreign Lenders that
are not Partnerships for U.S. Federal Income Tax Purposes)

19

         

20

   Exhibit G-2   –      Form of U.S. Tax Certificate (For Foreign Lenders that
are Partnerships for U.S. Federal Income Tax Purposes)

21

         

22

   Exhibit G-3  

–

     Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

23

         

24

   Exhibit G-4   –      Form of U.S. Tax Certificate (For Non-U.S. Participants
that are Partnerships for U.S. Federal Income Tax Purposes)

25

         

26

   Exhibit H   –      Calculations

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of December 5, 2016 among j2
GLOBAL, INC., a Delaware corporation, the LENDERS party hereto, and MUFG UNION
BANK, N.A., as Administrative Agent.

The parties hereto agree to the following:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acquired Company” means Everyday Health, Inc., a Delaware corporation.

“Acquisition” means the acquisition by the Borrower or its Affiliates of 100% of
the issued and outstanding common stock of the Acquired Company pursuant to the
terms of the Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
October 21, 2016, among the Acquired Company, Ziff Davis, LLC, Project Echo
Acquisition Corp., and, solely with respect to Section 9.11 thereof, the
Borrower.

“Act” has the meaning assigned in Section 9.13.

“Adjusted LIBO Rate” means, with respect to any Loan for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the Eurocurrency Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means MUFG Union Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning assigned in the preamble hereto.

 

-1-



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Rate” means (i) 1.75% in the case of Eurocurrency Loans, (ii) 0.75%,
in the case of Base Rate Loans, and (iii) 0.25%, in the case of commitment fees;
provided that, from and after the date that is six months after the Closing Date
(with no retroactive application to any period ending prior to such date), the
Applicable Rate means (x) 2.25%, in the case of Eurocurrency Loans and (y)
1.25%, in the case of Base Rate Loans.

“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MUFG Union Bank, N.A., and Citigroup Global Markets Inc.

“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clause (k) of Section 6.11 which yields Net Cash
Proceeds to the Borrower or any of its Restricted Subsidiaries in excess of
$25,000,000 in the aggregate for any such Disposition or series of related
Dispositions.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and received by the Administrative
Agent, substantially in the form of Exhibit A hereto or any other form approved
by the Administrative Agent.

“Availability Period” means the period from and including the Closing Date
through but excluding the earlier of (x) the date that is 90 days after the
Closing Date and (y) the date of termination of the Commitments in accordance
with the provisions of this Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (a) the Reference Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1⁄2 of 1.00% and (c) the Adjusted
LIBO Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus

 

-2-



--------------------------------------------------------------------------------

1.00%; provided that the Adjusted LIBO Rate for any day shall be based on the
Eurocurrency Rate at approximately 11:00 a.m. London time on such day, subject
to the interest rate floor set forth in the definition of the term “Eurocurrency
Rate”. Any change in the Base Rate due to a change in the Reference Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Reference Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Borrower” means j2 Global, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type made, continued or converted on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of California or New York and if such day relates to any
interest rate settings as to a Eurocurrency Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Loan, or any other
dealings to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day on which dealings in deposits in Dollars
are conducted by and between banks in the London interbank eurodollar market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Closing Date, and
the amount of such obligations as of any date shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date that
would appear on a balance sheet of such Person prepared as of such date.

“Cash Equivalents” means

(1) any evidence of Indebtedness issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof and having a maturity of 24 months or less
from the date of acquisition;

(2) time deposits, certificates of deposit, and bank notes of any financial
institution that (i) is a Lender or (ii) is a member of the Federal Reserve
System (or organized in any foreign country recognized by the United States) and
whose senior unsecured debt is rated at least A-2, P-2, or F-2, short-term, or A
or A2, long-term, by Moody’s, S&P or Fitch (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), and issues with only one
short-term credit rating must have a minimum credit rating of A- 1, P-1 or F 1;

(3) commercial paper, including asset-backed commercial paper, and floating or
fixed rate notes issued by an Approved Bank or a corporation or special purpose
vehicle (other than an Affiliate or Subsidiary of the Borrower) organized and
existing under

 

-3-



--------------------------------------------------------------------------------

the laws of the United States of America, any state thereof or the District of
Columbia (or any foreign country recognized by the United States) rated at least
A-2 by S&P and at least P-2 by Moody’s and having a maturity of not more than 12
months from the date of acquisition;

(4) asset-backed securities rated AAA by Moody’s, S&P, or Fitch, with weighted
average lives of 12 months or less (measured to the next maturity date);

(5) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed or insured by
the government or any agency or instrumentality of the United States maturing
within 365 days from the date of acquisition;

(6) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s or BBB- (or the equivalent) by S&P, and in each such case with a
“stable” or better outlook, with maturities of 24 months or less from the date
of acquisition;

(7) Investments with average maturities of 24 months or less from the date of
acquisition in money market funds rated “AAA” (or the equivalent thereof) or
better by S&P or “Aaa3” (or the equivalent thereof) or better by Moody’s (or
reasonably equivalent ratings of another internationally recognized rating
agency);

(8) money market funds which invest substantially all of their assets in assets
described in the preceding clauses (1) through (7); and

(9) instruments equivalent to those referred to in clauses (1) through (8) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender at the time the
Borrower or any Restricted Subsidiary initially incurred any Cash Management
Obligation to such Person (or on the Closing Date, in the case of Cash
Management Obligations existing on the Closing Date).

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of treasury
management services (including controlled disbursements, zero balance
arrangements, cash sweeps, corporate credit card and other card services
(including commercial (or purchasing) card programs), automated clearinghouse
transactions, return items, overdrafts, temporary advances, interest and fees
and interstate depository network services) provided to the Borrower or any
Restricted Subsidiary.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any tangible Property in excess of $25,000,000.

 

-4-



--------------------------------------------------------------------------------

“CFC” means (a) a Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code and (b) each subsidiary of any such Person.

“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
Closing Date), of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower, (b) the Borrower is liquidated or dissolved or adopts a plan of
dissolution or (c) a “change in control” or any comparable term under, and as
defined in, any Senior Notes Indenture or any other agreement governing Material
Indebtedness, shall have occurred.

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Charges” has the meaning assigned to such term in Section 9.14.

“Closing Date” means the date on which the conditions specified in Section 4.01
of this Agreement were satisfied (or waived in accordance with Section 9.02 of
this Agreement).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all the “Collateral” (or any equivalent term) as defined in
any Collateral Document and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Collateral Document.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(A) the Administrative Agent shall have received (x) from the Borrower and each
Specified Domestic Subsidiary (i) a counterpart of the Guarantee Agreement, duly
executed and delivered on behalf of such Person, or (ii) in the case of any
Person that becomes a Specified Domestic Subsidiary after the Closing Date, a
supplement to the Guarantee Agreement in the form specified therein, duly
executed and delivered on behalf of such Person, and (y) from the Borrower and
each other Pledgor, (i) a counterpart of the Security Agreement, duly executed
and delivered on behalf of such Person, or (ii) in the case of any Person that
becomes a Pledgor after the Closing Date, a supplement to the Security Agreement
in the form specified therein, duly executed and delivered on behalf of such
Person, in each case, together, to the extent reasonably requested by the
Adminis-

 

-5-



--------------------------------------------------------------------------------

-trative Agent, with opinions and documents of the type referred to in
paragraphs (b) and (c) of Section 4.01 with respect to such Person;

(B) (i) all outstanding Equity Interests of each Specified Domestic Subsidiary
owned by or on behalf of the Borrower or any Subsidiary shall have been pledged
pursuant to the Security Agreement and (ii) the Administrative Agent shall, to
the extent required by the Security Agreement, have received certificates or
other instruments representing all such Equity Interests, together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank; and

(C) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Collateral Documents and perfect such Liens to the extent required by,
and with the priority required by, the Collateral Documents shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording.

Notwithstanding the provisions or anything in this Agreement or any other Loan
Document to the contrary, the foregoing provisions of this definition shall not
require the creation or perfection of pledges of or security interests in, or
the obtaining of legal opinions or other deliverables with respect to,
particular assets of the Loan Parties, or the provision of Guarantees by any
Specified Domestic Subsidiary, if and for so long as the Administrative Agent,
in consultation with the Borrower, reasonably determines that the cost of
creating or perfecting such pledges or security interests in such assets, or
obtaining such legal opinions or other deliverables in respect of such assets,
or providing such Guarantees, shall be excessive in view of the benefits to be
obtained by the Lenders therefrom. The Administrative Agent may grant extensions
of time for the creation and perfection of security interests in or the
obtaining of legal opinions or other deliverables with respect to particular
assets or the provision of Guarantees by any Specified Domestic Subsidiary
(including extensions beyond the Closing Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Closing Date) where it
determines that such perfection or obtaining of legal opinions or other
deliverables cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required by this Agreement or the
Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, each
guarantee agreement, security agreement, pledge agreement or other similar
agreement delivered to the Administrative Agent and the Lenders pursuant to
Section 5.09 and each of the other agreements, instruments or documents executed
by any Loan Party that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans to the Borrower expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Loans hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.05, or
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 of this Agreement. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01 or in the Assignment

 

-6-



--------------------------------------------------------------------------------

and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders’ Commitments is
$225,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated EBITDA” means, for any period with respect to the Borrower and its
Restricted Subsidiaries, Consolidated Net Income for such period plus, without
duplication and to the extent deducted in computing Consolidated Net Income for
such period, the sum of:

(i) Interest Expense;

(ii) as determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries in conformity with GAAP:

(A) provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax); and

(B) Depreciation and Amortization Expense and all other non-cash items reducing
Consolidated Net Income (not including non-cash charges in a period which
reflect cash expenses paid or to be paid in another period), less all non-cash
items increasing Consolidated Net Income (not including non-cash items in a
period which reflect cash received or expected to be received in another
period);

provided that, with respect to any non-wholly owned Restricted Subsidiary, such
items will be added only in the same proportion that the relevant Restricted
Subsidiary’s net income (or loss) was included in calculating Consolidated Net
Income.

An example calculation of the Consolidated EBITDA for the twelve-month period
ended September 30, 2016 is attached hereto as Exhibit H.

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period determined
on a consolidated basis in conformity with GAAP, provided that the following
(without duplication) will be excluded in computing Consolidated Net Income:

(a) the net income (but not loss) of any Person that is not a Restricted
Subsidiary, except to the extent of the dividends or other distributions
actually paid in cash to the Borrower or any of its Restricted Subsidiaries
(subject to clause (b) below) by such Person during such period;

(b) the net income (but not loss) of any Restricted Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such net income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or by any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Restricted Subsidiary, unless such restrictions
with respect to the payment of dividends or similar distributions (i) are in the
documentation governing j2 Cloud Services, Inc.’s 8.00% Senior Notes due 2020 or
(ii) have been legally waived; provided that the

 

-7-



--------------------------------------------------------------------------------

Consolidated Net Income of the Borrower and its Restricted Subsidiaries will be
increased by the amount of dividends or distributions or other payments actually
paid in cash (or converted to cash) by any such Restricted Subsidiary to the
Borrower or any of its Restricted Subsidiaries in respect of such period, to the
extent not already included therein and to the extent of its net income;

(c) all extraordinary gains or losses or income or expenses, (ii) restructuring
costs (provided that the aggregate amount added back for any period under this
clause (ii) shall not exceed 5.0% of Consolidated EBITDA for such period
(calculated prior to giving effect to this clause (ii)) and (iii) any expenses,
costs or charges incurred in connection with any offering of Equity Interests,
permitted Investments described in Sections 6.05(a) through (p), acquisition,
Disposition, recapitalization or incurrence or repayment of Indebtedness
permitted under the Agreement, including a refinancing thereof, and all gains
and losses realized in connection with any business disposition or any
disposition of assets outside the ordinary course of business or the disposition
of securities or the early extinguishment of Indebtedness, together with any
related provision for taxes on any such gain, loss, income or expense;

(d) any after-tax effect of gains or loss from the early extinguishment or
cancellation of any Swap Agreement or other derivative instrument (including
deferred financing costs written off and premiums paid);

(e) gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP; and

(f) the cumulative effect of a change in accounting principles.

“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
the Borrower in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the
Borrower and its Restricted Subsidiaries outstanding as of such time calculated
on a consolidated basis in accordance with GAAP (other than Indebtedness
described in clauses (c), (d), (e) of the definition of “Indebtedness” (except
to the extent supporting Indebtedness described in clauses (a), (b) and (g) of
the definition of “Indebtedness”), (h), (i) or (j) of the definition of
“Indebtedness” (provided that there shall be included in Consolidated Total
Indebtedness, any Indebtedness in respect of drawings thereunder to the extent
not reimbursed within two Business Days after the date of such drawing) plus
(ii) the principal amount of any obligations of any Person (other than the
Borrower or any Restricted Subsidiary) of the type described in the foregoing
clause (i) that are Guaranteed by the Borrower or any Restricted Subsidiary
(whether or not reflected on a consolidated balance sheet of the Borrower).

 

-8-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition, which constitutes an Event of Default
or, which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.

“Default Rate” has the meaning set forth in Section 2.09(c).

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Loans on the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s reasonable determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing, including a description of any Default or Event of Default that is
asserted to be the cause of the conditions precedent not being satisfied) has
not been satisfied, or (ii) pay to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder when due, (b) has notified
the Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of

 

-9-



--------------------------------------------------------------------------------

attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender, or (e) has, or has a direct or indirect parent that has, become the
subject of a Bail-In Action. Any determination by the Administrative Agent that
a Lender is a Defaulting Lender under any one or more of clauses (a) through (e)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender upon delivery of notice of such
determination to the Borrower and each Lender.

“Depreciation and Amortization Expense” means, with respect to any Person for
any period, the total amount of depreciation and amortization expense, including
any amortization of deferred financing fees, amortization in relation to
terminated Swap Agreements and amortization of intangibles, including, but not
limited to, goodwill, of such Person and otherwise determined in accordance with
GAAP.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a disposition pursuant to Section 6.11 that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation, less the amount of cash or Cash
Equivalents received in connection with a subsequent sale of or conversion of or
collection on such Designated Non-Cash Consideration.

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof, and
the terms “Dispose” and “Disposed of” have correlative meanings, but excluding,
non-exclusive licenses and leases entered into in the ordinary course of
business or that are customarily entered into by companies in the same or
similar lines of business.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments in accordance with the terms
hereof), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and except as permitted in clause
(a) above), in whole or in part, (c) requires the scheduled payments of
dividends in cash (for this purpose, dividends shall not be considered required
if the issuer has the option to permit them to accrue, cumulate, accrete or
increase in liquidation preference or if the Borrower has the option to pay such
dividends solely in Qualified Equity Interests), or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date.

“Dollars” or “$” refers to lawful money of the United States of America.

 

-10-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means a Restricted Subsidiary organized under the laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clauses (a) or (b) above and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 9.04(b)(v), (vi) and (vii) (subject to such consents, if
any, as may be required under Section 9.04(b)(iii)).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or written notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the release or
threatened release of any hazardous or toxic material or, as it relates to
exposure to hazardous or toxic materials, health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the

 

-11-



--------------------------------------------------------------------------------

Code, is treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (f) the receipt by the Borrower, a Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA; (g) the incurrence by the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by the Borrower, a Subsidiary or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower, a Subsidiary or any
ERISA Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, (i) the
withdrawal of any of the Borrower, a Subsidiary or any ERISA Affiliate from a
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or (j) the imposition of a lien or security interest in
favor of the PBGC or any Plan on any assets of the Borrower or any Subsidiary
under Section 430(k) of the Code or under Section 4068 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Eurocurrency Rate” means, for any Interest Period with respect to any Loan, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for Dollars
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the Eurocurrency Rate shall be the Interpolated
Rate; provided that if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

-12-



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 5.15 of the Guarantee Agreement and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party and any and all guarantees of such Loan Party’s Swap Obligations by other
Loan Parties) at the time the Guarantee of such Loan Party, or a grant by such
Loan Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party under any Loan Document, (a) any Taxes imposed on (or measured
by) net income (however denominated), franchise or similar Taxes and branch
profits Taxes, in each case (i) imposed on it by any jurisdiction as a result of
such recipient being organized or having its principal office located in or, in
the case of any Lender, having its applicable lending office located in, such
jurisdiction or (ii) that are Other Connection Taxes, (b) in the case of a
Lender, any U.S. federal withholding Tax imposed with respect to any amounts
payable to or for the account of such Lender pursuant to a Law in effect at the
time such Lender becomes a party to this Agreement (other than pursuant to an
assignment request by the Borrower under Section 2.15) or designates a new
lending office, except in each case to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the designation of such new
lending office (or assignment), to receive additional amounts with respect to
such withholding Tax pursuant to Section 2.13, (c) any withholding Tax that is
attributable to a Lender’s failure to comply with Section 2.13(e) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations promulgated thereunder or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the rate per annum calculated
by the FRBNY based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the FRBNY shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the FRBNY as the federal funds effective rate; provided that if such rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

-13-



--------------------------------------------------------------------------------

“Fee Letter” means the fee letter, dated as of the Closing Date, between the
Borrower and the Lenders.

“Financial Officer” means the chief financial officer, chief accounting officer,
treasurer or controller of the Borrower.

“Fitch” means Fitch Ratings or any successor thereof.

“Foreign Holding Company” means any Domestic Subsidiary that has no material
assets other than Equity Interests issued by one or more Foreign Subsidiaries
that are CFCs.

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FRBNY” means the Federal Reserve Bank of New York.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation or, in each case, any political subdivision thereof, whether
state, local, provincial or otherwise and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation

 

-14-



--------------------------------------------------------------------------------

of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantee Agreement” means the Guarantee Agreement executed by the Borrower,
the Guarantors and the Administrative Agent, substantially in the form of
Exhibit F, together with each guarantee agreement supplement executed and
delivered pursuant to Section 5.09.

“Guarantor” means (a) each Subsidiary that is party to the Guarantee Agreement
on the Closing Date and (b) each Domestic Subsidiary that becomes a party to the
Guarantee Agreement after the Closing Date pursuant to Section 5.09 or
otherwise.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature that in relevant form and concentration are
regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender at the time it enters into a
Secured Hedge Agreement (or on the Closing Date, in the case of Secured Hedge
Agreements existing on the Closing Date), in its capacity as a party thereto.

“Immaterial Subsidiary” means any Restricted Subsidiary of the Borrower that on
a consolidated basis with its Subsidiaries did not have consolidated revenues in
excess of 5% of the Borrower’s consolidated revenues for the most recently ended
four fiscal quarter period of the Borrower for which financial statements have
been delivered to the Lenders on or prior to the Closing Date or pursuant to
Section 5.01(a) or (b) and did not have consolidated total assets in excess of
5% of Consolidated Total Assets as of the most recently ended fiscal quarter of
the Borrower for which financial statements have been delivered to the Lenders
on or prior to the Closing Date or pursuant to Section 5.01(a) or (b); provided
that (i) all such Subsidiaries designated as “Immaterial Subsidiaries” taken
together shall not have revenues for any four fiscal quarter period of the
Borrower or total assets as of the last day of any fiscal quarter in an amount
that is equal to or greater than 15% of the consolidated revenues or total
assets, as applicable, of the Borrower and its Restricted Subsidiaries for, or
as of the last day of, such period, as the case may be, and (ii) to the extent
such limitation would be exceeded, the

 

-15-



--------------------------------------------------------------------------------

Borrower shall designate Restricted Subsidiaries to the Administrative Agent to
no longer be designated as Immaterial Subsidiaries so that such limitation would
not be exceeded.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”

“Indebtedness” of any Person means, without duplication:

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding accounts payable and trade payables incurred in
the ordinary course of business, milestone payments incurred in connection with
any investment or series of related investments, any earn-out obligation except
to the extent such obligation is a liability on the balance sheet of such Person
in accordance with GAAP at the time initially incurred and deferred or equity
compensation arrangements payable to directors, officers or employees);

(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on Property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, but limited to the fair market
value of such Property (except to the extent otherwise provided in this
definition);

(f) all Guarantees by such Person of Indebtedness of others;

(g) all Capital Lease Obligations of such Person;

(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, excluding obligations
in respect of trade letters of credit or bankers’ acceptances issued in respect
of trade payables incurred in the ordinary course of business to the extent not
drawn upon or presented, or, if drawn upon or presented, the resulting
obligation of the Person is paid within five (5) Business Days;

(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; and

(j) all obligations of such Person under any Swap Agreement (with the
“principal” amount of any Swap Agreement on any date being equal to the early
termination value thereof on such date).

The Indebtedness of any Person shall (i) include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is

 

-16-



--------------------------------------------------------------------------------

expressly liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity and pursuant to contractual arrangements,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor and (ii) exclude (A) customer deposits and advances and
interest payable thereon in the ordinary course of business in accordance with
customary trade terms and other obligations incurred in the ordinary course of
business through credit on an open account basis customarily extended to such
Person, (B) obligations under customary overdraft arrangements with banks
outside the United States incurred in the ordinary course of business to cover
working capital needs, (C) bona fide indemnification, purchase price adjustment,
earn-outs and contingency payment obligations to which the seller may become
entitled except to the extent such payment is a liability on the balance sheet
of such Person in accordance with GAAP and (D) holdback obligations arising in
connection with Permitted Acquisitions.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.03.

“Interest Expense” means, for any period, the consolidated interest expense of
the Borrower and its Restricted Subsidiaries, plus, to the extent not included
in such consolidated interest expense, and to the extent incurred, accrued or
payable by the Borrower or its Restricted Subsidiaries, without duplication,
(i) interest expense attributable to Sale and Leaseback Transactions,
(ii) amortization of debt discount and debt issuance costs, (iii) capitalized
interest, (iv) non-cash interest expense, (v) commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing, (vi) net costs associated with Swap Agreements (including the
amortization of fees), (vii) any of the above expenses with respect to
Indebtedness of another Person Guaranteed by the Borrower or any of its
Restricted Subsidiaries and (viii) any premiums, fees, discounts, expenses and
losses on the sale of accounts receivable (and any amortization thereof) payable
by the Borrower or any Restricted Subsidiary in connection with a receivables
financing, as determined on a consolidated basis and in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

-17-



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
as the Borrower may elect; provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of Section 6.05, (i) the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, and (ii) in the event the Borrower or
any Restricted Subsidiary (an “Initial Investing Person”) transfers an amount of
cash or other Property (the “Invested Amount”) for purposes of permitting the
Borrower or one or more other Restricted Subsidiaries to ultimately make an
Investment of the Invested Amount in the Borrower, any Restricted Subsidiary or
any other Person (the Person in which such Investment is ultimately made, the
“Subject Person”) through a series of substantially concurrent intermediate
transfers of the Invested Amount to the Borrower or one or more other Restricted
Subsidiaries other than the Subject Person (each an “Intermediate Investing
Person”), then, for all purposes of Section 6.05, any transfers of the Invested
Amount to Intermediate Investing Persons in connection therewith shall be
disregarded and such transaction, taken as a whole, shall be deemed to have been
solely an Investment of the Invested Amount by the Initial Investing Person in
the Subject Person and not an Investment in any Intermediate Investing Person.

“IRS” means the United States Internal Revenue Service.

 

-18-



--------------------------------------------------------------------------------

“Junior Financing” means (a) the Senior Notes, (b) any Material Indebtedness
that is unsecured, (c) any Material Indebtedness secured by a Lien ranking
junior to the Liens securing the Obligations and (d) any Indebtedness that is
contractually subordinated in right of payment to any of the Obligations.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).

“Loan” means a loan made pursuant to Section 2.02(a).

“Loan Documents” means this Agreement, the Guarantee Agreement, the Collateral
Documents, any promissory notes executed and delivered pursuant to Section
2.06(e), the Fee Letter and any amendments, waivers, supplements or other
modifications to any of the foregoing.

“Loan Parties” means the Borrower, the Pledgors and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole or (b) the ability of the Loan Parties to perform
their obligations under this Agreement or any other Loan Document, or the rights
and remedies of the Administrative Agent and the Lenders hereunder or
thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans), of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $25,000,000.

“Maturity Date” means December 4, 2017.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

-19-



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to ERISA, and in respect of which the Borrower or any
of its ERISA Affiliates is an “employer” as defined in Section 3(5) of ERISA.

“Net Cash Proceeds” means (a) with respect to any Asset Sale or any Casualty
Event, an amount equal to (i) the sum of cash and Cash Equivalents actually
received in connection with such Asset Sale or Casualty Event (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note or installment receivable, purchase price adjustment or
earn-out or otherwise, but only as and when so received and, with respect to any
Casualty Event, any insurance proceeds or condemnation awards in respect of such
Casualty Event actually received by the Borrower or any Restricted Subsidiary)
less (ii) the sum of (A) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness that is secured by the Property
subject to such Asset Sale or Casualty Event or otherwise subject to mandatory
prepayment in connection with such Asset Sale or Casualty Event and that is
repaid in connection with such Asset Sale or Casualty Event (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses
(including attorneys’ fees, investment banking fees, accounting fees and other
professional and transactional fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other expenses and brokerage, consultant and other commissions and fees)
actually incurred by the Borrower or such Restricted Subsidiary in connection
with such Asset Sale or Casualty Event, (C) taxes paid or reasonably estimated
to be actually payable in connection therewith, (D) any reserve for adjustment
in accordance with GAAP in respect of (x) the sale price of such Property and
(y) any liabilities associated with such Property and retained by the Borrower
or any Restricted Subsidiary after such Disposition, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction and (E) the Borrower’s reasonable estimate of payments required to
be made with respect to unassumed liabilities relating to the Property involved
within one year of such Asset Sale or Casualty Event; provided that “Net Cash
Proceeds” shall include any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration received within 180 days of such Asset
Sale by the Borrower or any Restricted Subsidiary in any such Asset Sale (but
only as and when so received); and (b) with respect to the incurrence or
issuance of any Indebtedness by the Borrower or any Restricted Subsidiary, an
amount equal to (i) the sum of the cash received in connection with such
incurrence or issuance less (ii) the attorneys’ fees, investment banking fees,
accountants’ fees, underwriting or other discounts, upfront fees, commissions,
costs and other fees, transfer and similar taxes and other out-of-pocket
expenses actually incurred by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance.

“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (ii) has been
approved by the Required Lenders.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether

 

-20-



--------------------------------------------------------------------------------

allowed or allowable in such proceeding), other monetary obligations,
liabilities, covenants and duties of any of the Loan Parties to any of the
Secured Parties and their respective Affiliates, individually or collectively,
existing on the Closing Date or arising thereafter (direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured) arising or incurred under this Agreement or
any of the other Loan Documents or any Secured Hedge Agreement or Cash
Management Obligation (including under any of the Loans made or other
instruments at any time evidencing any of the foregoing), in each case whether
now existing or hereafter arising, whether all such obligations arise or accrue
before or after the commencement of any bankruptcy, insolvency or receivership
proceedings (and whether or not such claims, interest, costs, expenses or fees
are allowed or allowable in any such proceeding); provided that the
“Obligations” with respect to any Loan Party shall exclude any Excluded Swap
Obligations of such Loan Party.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party under any Loan Document, Taxes imposed as a result
of a present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising solely as a result of such
recipient having executed, delivered, become a party to, performed its
obligations under, received payment under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned any interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made under any Loan Document
or from the execution, delivery, performance, registration or enforcement of, or
from the receipt or perfection of a security interest under or otherwise with
respect to, this Agreement or any other Loan Document.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).

“Participant” has the meaning set forth in Section 9.04(d).

“Participant Register” has the meaning set forth in Section 9.04(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit 2 to the Security Agreement or any other form approved by the
Administrative Agent.

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate containing any information not included in the Perfection
Certificate delivered to the Administrative Agent on the Closing Date (or in any
previously delivered Perfection Certificate Supplement) with respect to matters
required by Sections 1(a), (2), (4) and (5) of the Perfection Certificate.

 

-21-



--------------------------------------------------------------------------------

“Permitted Acquisition” means the purchase or other acquisition, in one or more
series of transactions, of property and assets or businesses of any Person or of
assets constituting a business unit, a line of business or division of such
Person, or Equity Interests in a Person that, upon the consummation thereof,
will be a Restricted Subsidiary (including as a result of a merger or
consolidation); provided that the following conditions are satisfied to the
extent applicable:

(a) to the extent required by Section 5.09, each applicable Loan Party and any
such newly created or acquired Subsidiary shall have complied with the
requirements of Section 5.09, within the times specified therein;

(b) in the case of an acquisition or purchase of a Person, the purchase or
acquisition was not preceded by an actual or threatened proxy contest or
unsolicited tender offer and the transaction has been approved by the board of
directors (or similar governing body) of the acquired Person;

(c) the acquired Property, business or Person is in a business permitted under
Section 6.12;

(d) at the time of and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing;

(e) at the time of and immediately after giving effect thereto, on a Pro Forma
Basis the Total Leverage Ratio as of the last day of the most recent fiscal
quarter for which financial statements have been delivered or deemed delivered
pursuant to Sections 5.01(a) or 5.01(b) (or, prior to the initial delivery of
any such financial statements, as of September 30, 2016) does not exceed 3.25 to
1.00;

(f) at the time of and immediately after giving effect thereto, on a Pro Forma
Basis the Consolidated EBITDA for the most recent fiscal quarter for which
financial statements have been delivered or deemed delivered pursuant to
Sections 5.01(a) or 5.01(b) (or, prior to the initial delivery of any such
financial statements, for the fiscal quarter ended September 30, 2016) is not
less than $75,000,000; and

(g) in the event that the aggregate cash purchase price for an acquisition or
purchase exceeds $75,000,000, the Borrower shall have delivered to the
Administrative Agent, at least five (5) Business Days prior to the date on which
any such acquisition or purchase is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in
clauses (a) through (f) in this definition of “Permitted Acquisition” shall have
been satisfied (or will be satisfied on or prior to the consummation of such
acquisition or purchase), including supporting financial calculations
demonstrating that clauses (e) and (f) above will be satisfied.

For the avoidance of doubt, the Acquisition shall be deemed a Permitted
Acquisition and, as of the Closing Date, the Acquired Company engages in a
business permitted by Section 6.12.

 

-22-



--------------------------------------------------------------------------------

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 2.07(b).

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet delinquent or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens imposed by law, arising
in the ordinary course of business and securing obligations that are either
(i) not overdue by more than sixty (60) days or (ii) being contested in good
faith by appropriate proceedings and reserves with respect thereto have been set
aside to the extent required by GAAP;

(c) (i) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or employment laws or to secure other public,
statutory or regulatory obligations (including to support letters of credit or
bank guarantees) and (ii) Liens, pledges or deposits in the ordinary course of
business securing liability for premiums or reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing insurance to the
Borrower or any Restricted Subsidiary;

(d) Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds or in favor
of franchisors or other regulatory bodies and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case in the ordinary course of business;

(e) Liens created by or resulting from litigation or legal proceedings in the
ordinary course of business or in respect of judgments, decrees, attachments or
awards that, in each case, do not constitute an Event of Default under clause
(k) of Article VII;

(f) easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, protrusions and similar encumbrances and
title defects affecting real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially interfere with the ordinary conduct of business of the Borrower or
any Restricted Subsidiary; and

(g) any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease, sublease, license or sublicense entered into by the Borrower or any
other Restricted Subsidiary as a part of its business and covering only the
assets so leased;

 

-23-



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness of
a Person, any modification, refinancing, refunding, renewal, replacement or
extension of such Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension, (b) other than with
respect to Permitted Refinancing Indebtedness in respect of Indebtedness
permitted pursuant to Section 6.01(e), such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the earlier of (x) the final maturity date of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended and (y) the date
which is 91 days after the Maturity Date, (c) other than with respect to
Permitted Refinancing Indebtedness in respect of Indebtedness permitted pursuant
to Section 6.01(e), such modification, refinancing, refunding, renewal,
replacement or extension has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (d) to the extent the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement, exchange or extension is subordinated in right of payment to the
Obligations on terms, taken as a whole, at least as favorable to the Lenders (in
the good faith determination of the Borrower) as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (e) if the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended is secured, the
Liens securing such modification, refinancing, refunding, renewal, replacement,
exchange or extension shall not apply to any Property of the Borrower or any
Restricted Subsidiary other than the Property securing such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended, Property becoming
collateral under customary after-acquired Property clauses and proceeds of the
foregoing; provided that any such modification, refinancing, refunding, renewal,
replacement, exchange or extension in respect of Indebtedness under the Loan
Documents shall be unsecured (unless, for the avoidance of doubt, such
Indebtedness is modified, refinanced, refunded, renewed, replaced or extended in
full) and (f) if the Indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended is unsecured, such modification, refinancing,
refunding, renewal, replacement, exchange or extension shall be unsecured.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) other than a Multiemployer Plan, subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

-24-



--------------------------------------------------------------------------------

“Pledgors” means (a) the Borrower and each of its Subsidiaries that directly
owns any Equity Interests of any Specified Domestic Subsidiary on the Closing
Date and (b) each Restricted Subsidiary that becomes a party to the Security
Agreement after the Closing Date pursuant to Section 5.09 or otherwise.

“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that all Specified Transactions and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such test or covenant: (a) income statement
items (whether positive or negative) attributable to the Property or Person
subject to such Specified Transaction, (i) in the case of a Disposition of all
or substantially all Equity Interests in any Restricted Subsidiary of the
Borrower owned by the Borrower or any of its Restricted Subsidiaries or any
division, product line, or facility used for operations of the Borrower or any
of its Restricted Subsidiaries or any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” or designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall be included, (b) any repayment, redemption or retirement of
Indebtedness and (c) any Indebtedness incurred, assumed or guaranteed by the
Borrower or any of its Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Reference Rate” means the variable per annum rate of interest equal to the rate
of interest most recently announced by the Administrative Agent at its corporate
headquarters as the “MUFG Union Bank, N.A. Reference Rate” for Dollars, with the
understanding that the “MUFG Union Bank, N.A. Reference Rate” is one of the
Administrative Agent’s index rates and merely serves as a basis upon which
effective rates of interest are calculated for loans making reference thereto
and may not be the lowest or best rate at which Administrative Agent calculates
interest or extends credit.

“Refinancing Indebtedness” means (a) all Indebtedness created, incurred or
assumed by the Borrower or any of its Subsidiaries pursuant to Section
6.01(a)(ii) and (b) all Indebtedness created, incurred or assumed by the
Borrower or any of its Subsidiaries that is not expressly permitted to be so
created, incurred or assumed pursuant to Section 6.01.

“Register” has the meaning set forth in Section 9.04(c).

 

-25-



--------------------------------------------------------------------------------

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in any business permitted by Section 6.12; provided that any
assets received by the Borrower or a Restricted Subsidiary in exchange for
assets transferred by the Borrower or a Restricted Subsidiary shall not be
deemed to be Related Business Assets if they consist of securities of a Person,
unless upon receipt of the securities of such Person, such Person would be or
become a Restricted Subsidiary.

“Removal Effective Date” has the meaning assigned to such term in paragraph
(g) of Article VIII.

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” means, (a) at any time that there are two or more Lenders
that are not Affiliates, Lenders (at least two of whom are not Affiliates)
having outstanding Loans and Commitments representing more than 50% of the sum
of the total outstanding Loans and Commitments at such time and (b) at any time
that there are not two or more Lenders that are not Affiliates, one or more
Lenders having outstanding Loans and Commitments representing more than 50% of
the sum of the total outstanding Loans and Commitments at such time; provided
that the Commitment of, and the portion of the outstanding Loans held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity

 

-26-



--------------------------------------------------------------------------------

Interests of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property (other than Qualified Equity Interests)),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any Restricted Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary. For purposes of this Agreement, as of the Closing Date,
Restricted Subsidiaries of the Borrower shall include the Acquired Company and
each of its Subsidiaries.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Person, an
arrangement whereby such Person enters into a lease of property previously
transferred by such Person to the lessor.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any comprehensive Sanctions.

“Sanctioned Persons” means (a) any Person listed in any Sanctions-related list
of designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council or the European Union, (b) any Person organized under
the laws of or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, any Affiliate of a Lender or the
Administrative Agent to which Obligations are owed and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Article VIII.

 

-27-



--------------------------------------------------------------------------------

“Security Agreement” means the Security Agreement executed by the Pledgors and
the Administrative Agent, substantially in the form of Exhibit C, together with
each security agreement supplement executed and delivered pursuant to
Section 5.09.

“Senior Notes” means (a) $250 million aggregate principal amount of j2 Cloud
Services, Inc.’s 8.00% Senior Notes due 2020 outstanding on the Closing Date and
(b) $402.5 million aggregate principal amount of the Borrower’s 3.25%
Convertible Senior Notes due 2029 outstanding on the Closing Date.

“Senior Notes Indenture” means (a) the indenture for the 8.00% Senior Notes due
2020, dated as of July 26, 2012, between the Borrower, and U.S. Bank National
Association, as trustee (the “Trustee”), as supplemented by the First
Supplemental Indenture, dated June 10, 2014, among the Borrower, j2 Cloud
Services, Inc., and the Trustee and (b) the indenture for the 3.25% Convertible
Senior Notes due 2029, dated as of June 10, 2014, as supplemented by the First
Supplemental Indenture, dated June 17, 2014, between the Borrower and U.S. Bank
National Association, as trustee.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Domestic Subsidiary” means each wholly owned Domestic Subsidiary of
the Borrower other than (i) j2 Cloud Services, LLC, Advanced Messaging
Technologies, Inc. and any Subsidiary that is a direct or indirect subsidiary of
either of the foregoing, (ii) any Foreign Holding Company, (iii) any
Unrestricted Subsidiary, (iv) any Domestic Subsidiary that is a direct or
indirect Subsidiary of a Foreign Subsidiary that is a CFC and (v) any Domestic
Subsidiary that is an Immaterial Subsidiary; provided further that upon any
wholly owned Domestic Subsidiary ceasing to meet the requirements of one or more
of clauses (i) through (v) of this definition, the Borrower shall be deemed to
have acquired a Specified Domestic Subsidiary at such time and shall cause such
Domestic Subsidiary to comply with the applicable provisions of Section 5.09.

“Specified Transaction” means, with respect to any period, any of the following
events occurring after the first day of such period and prior to the applicable
date of determination: (i) (A) any Investment by the Borrower or any Restricted
Subsidiary in any Person (including in connection with a Permitted Acquisition)
other than a Person that was a wholly-owned Restricted Subsidiary on the first
day of such period, (B) any Asset Sale or Casualty Event or discontinuation of
operations, in each of subclause (A) and subclause (B) with respect to a
business (as such term is used in Regulation S-X Rule 11-01), a company, a
segment, an

 

-28-



--------------------------------------------------------------------------------

operating division or unit or line of business, (ii) any incurrence, assumption,
guarantee, repayment, redemption, or extinguishment of Indebtedness, (iii) the
designation of any Restricted Subsidiary as an Unrestricted Subsidiary, or of
any Unrestricted Subsidiary as a Restricted Subsidiary, in each case in
accordance with Section 5.10 and (iv) any Restricted Payment.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentage
shall include those imposed pursuant to such Regulation D. Eurocurrency Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, or is otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
assessments, fees, charges or withholdings (including backup withholdings)
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Leverage Ratio” means, as of any fiscal quarter end date, the ratio of
(a) Consolidated Total Indebtedness on such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters of the Borrower ended on such
date. An example calculation of the

 

-29-



--------------------------------------------------------------------------------

Total Leverage Ratio as of September 30, 2016 and the components thereof is
attached hereto as Exhibit H.

“Transactions” means (i) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents and the borrowing of
Loans hereunder, (ii) the use of the proceeds of the Loans borrowed, (x) to
consummate the Acquisition and (y) for general corporate purposes, (iii) the
consummation of the Acquisition and the other transactions contemplated by the
Acquisition Agreement, (iv) the repayment in full of all Indebtedness for
borrowed money of the Acquired Company and its Subsidiaries outstanding at the
time of the consummation of the Acquisition and (v) the payment of fees and
expenses in connection with the foregoing.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.10 subsequent to the Closing Date
and any Subsidiary of an Unrestricted Subsidiary.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.13(e)(ii)(c).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

-30-



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, refinanced, restated, replaced or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), unless otherwise expressly stated to the contrary, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (d) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (e) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, (i) if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding anything in GAAP to the contrary,
for purposes of all financial calculations hereunder, the amount of any
Indebtedness outstanding at any time shall be the stated principal amount
thereof (except to the extent such Indebtedness provides by its terms for the
accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time).

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant or the compliance with or availability of
any basket contained in this Agreement, the Total Leverage Ratio shall be
calculated with respect to such period on a Pro Forma Basis.

 

-31-



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision contained herein, for purposes of this
Agreement, any change in GAAP requiring leases which were previously classified
as operating leases to be treated as capitalized leases shall be disregarded and
such leases shall continue to be treated as operating leases consistent with
GAAP as in effect immediately before such change in GAAP became effective.

SECTION 1.05. Payments on Business Days. When the payment of any Obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Loans, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.

SECTION 1.06. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.07. References. Unless otherwise expressly provided herein, references
to any Person shall be construed to include such Person’s successors and
permitted assigns.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees, severally and not jointly, to make Loans to the Borrower
from time to time during the Availability Period in a principal amount at the
time each Loan is made not exceeding such Lender’s Commitment immediately prior
to such time. Amounts repaid in respect of Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.10, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option

 

-32-



--------------------------------------------------------------------------------

shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) Each Borrowing of, conversion to or continuation of (i) Eurocurrency Loans
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 and (ii) Base Rate Loans shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000;
provided that Eurocurrency Loans or Base Rate Loans may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of five (5) Eurocurrency
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, convert a Base Rate Borrowing to, or continue, any
Eurocurrency Borrowing if the Interest Period requested for such Borrowing would
end after the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, a conversion of
Loans from one Type to the other or a continuation of Eurocurrency Loans, the
Borrower shall notify the Administrative Agent of such request, which may be
given by telephone, not later than (i) 10:00 a.m. (Pacific Time), three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Loans or of any conversion of Eurocurrency Loans to
Base Rate Loans (provided that, if the initial Borrowing hereunder consists of a
Eurocurrency Borrowing, such request may be given not later than 10:00 a.m.
(Pacific Time), one Business Day prior to the requested date of such Borrowing),
and (ii) 10:00 a.m. (Pacific Time), one Business Day prior to the requested date
of any Borrowing of Base Rate Loans. Each Borrowing Request shall be irrevocable
and, in the case of a telephonic Borrowing Request, shall be confirmed promptly
by hand delivery or telecopy or transmission by electronic communication in
accordance with Section 9.01(b) to the Administrative Agent of a written
Borrowing Request substantially in the form attached hereto as Exhibit D and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(A) the aggregate amount of the requested Borrowing, conversion or continuation;

(B) the date of such Borrowing, conversion or continuation, which shall be a
Business Day;

(C) whether such Borrowing, conversion or continuation is to be a Base Rate
Borrowing or a Eurocurrency Borrowing;

(D) in the case of a Eurocurrency Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(E) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04; and

 

-33-



--------------------------------------------------------------------------------

(F) whether the Borrower is requesting a new Borrowing, a conversion of existing
Loans from one Type to the other, or a continuation of Eurocurrency Loans for an
additional Interest Period.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. In the case of a failure to timely
request a conversion or continuation of Eurocurrency Loans, such Loans shall be
converted into Base Rate Loans. If no Interest Period is specified with respect
to any requested Eurocurrency Borrowing or conversion or continuation of
Eurocurrency Loans, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Loans. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Loan.
During the existence of an Event of Default, the Administrative Agent, at the
direction of the Required Lenders, may require that no Loans may be requested
as, converted to or continued as Eurocurrency Loans without the consent of the
Required Lenders.

SECTION 2.04. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 11:00 a.m.
(Pacific Time) on the Business Day during the Availability Period specified in
the applicable Borrowing Request in accordance with Section 2.03 to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
the account designated by the Borrower in the applicable Borrowing Request by no
later than 2:00 p.m. (Pacific Time) on the Business Day during the Availability
Period specified in the applicable Borrowing Request in accordance with
Section 2.03.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Overnight Bank Funding Rate or (ii) in the case of the
Borrower, the interest rate applicable to Base Rate Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

-34-



--------------------------------------------------------------------------------

SECTION 2.05. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Commitments shall terminate at
5:00 p.m. (Pacific Time) on the date that is 90 days after the Closing Date and
(ii) the commitment of each Lender shall reduce automatically and without
further action upon the making by such Lender of a Loan by an amount equal to
the amount of such Loan.

(b) The Borrower may at any time terminate, or from time to time reduce, upon
notice to the Administrative Agent under paragraph (c) of this Section, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000,
(or, if less, the remaining amount of such Commitments) and (ii) the Borrower
shall not be obligated to pay any amount as penalty in connection with any such
termination or reduction of Commitments.

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by hand delivery or telecopy or transmission by electronic communication in
accordance with Section 9.01(b)) of any election to terminate or reduce the
Commitments under paragraph (b) of this Section not later than 10:00 a.m.
(Pacific Time), three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
instruments of Indebtedness or the occurrence of any other specified event, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments in effect
immediately prior thereto.

SECTION 2.06. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay in Dollars to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan made to the Borrower on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

-35-



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Borrower shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender and its registered assigns and in
a form reasonably satisfactory to the Administrative Agent.

SECTION 2.07. Prepayment of Loans.

(a) Optional Prepayments. (i) The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty except as set forth in Section 2.12, subject to prior notice in
accordance with paragraph (a)(ii) of this Section 2.07.

(ii) The Borrower shall notify the Administrative Agent by telephone (confirmed
by hand delivery or telecopy or transmission by electronic communication in
accordance with Section 9.01(b)) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 10:00 a.m. (Pacific
Time), three (3) Business Days before the date of prepayment and (ii) in the
case of prepayment of a Base Rate Borrowing, not later than 10:00 a.m. (Pacific
Time), one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that such notice may
state that it is conditioned upon the effectiveness of other credit facilities
or instruments of Indebtedness or the occurrence of any other specified event,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the date for prepayment specified therein)
if such condition is not satisfied. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the notice of prepayment.
Prepayments pursuant to this Section 2.07(a) shall be accompanied by accrued
interest to the extent required by Section 2.09 and shall be subject to
Section 2.12.

(b) Mandatory Prepayments.

(i) If on the date that is six months after the Closing Date the aggregate
principal amount of Loans outstanding is greater than $150,000,000, the Borrower
shall on such date repay an aggregate principal amount of Loans equal to the
amount of then outstanding Loans minus $150,000,000.

(ii) (A) If the Borrower or any Restricted Subsidiary receives any Net Cash
Proceeds from any Asset Sale or Casualty Event, the Borrower shall apply an
amount equal to 100% of

 

-36-



--------------------------------------------------------------------------------

such Net Cash Proceeds to prepay Loans in accordance with Section 2.07(b)(iv) on
or prior to the date which is five (5) Business Days after the date of the
realization or receipt of such Net Cash Proceeds; provided that no such
prepayment shall be required pursuant to this Section 2.07(b)(ii)(A) with
respect to such Net Cash Proceeds that the Borrower shall reinvest in accordance
with Section 2.07(b)(ii)(B), except that, with respect to an Asset Sale or
Casualty Event with respect to the Equity Interests in or other Property of the
Acquired Company or any of its Subsidiaries, the Borrower may reinvest no more
than 50% of the Net Cash Proceeds from such Asset Sale or Casualty Event in
accordance with Section 2.07(b)(ii)(B).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Asset Sale or Casualty Event, at the option of the Borrower, the Borrower
may reinvest, subject to the limitation in the proviso to Section 2.07(b)(ii)(A)
above, all or any portion of such Net Cash Proceeds in the business of the
Borrower or any Restricted Subsidiary within six (6) months following receipt of
such Net Cash Proceeds; provided that any such Net Cash Proceeds that are not so
reinvested within the time period set forth above shall be applied as set forth
in Section 2.07(b)(ii)(A) within five (5) Business Days after the end of the
time period set forth above.

(C) If the Borrower or any Restricted Subsidiary incurs or issues any
Refinancing Indebtedness, the Borrower shall apply an amount equal to 100% of
such Net Cash Proceeds received by the Borrower or any Restricted Subsidiary
therefrom to prepay the Loans in accordance with Section 2.07(b)(iv) on the date
of receipt of such Net Cash Proceeds.

(iii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clause (ii) of
this Section 2.07(b) at least three (3) Business Days prior to the date of such
prepayment. Each such notice shall specify the date and amount of such
prepayment. The Administrative Agent will promptly notify each Lender of the
contents of the Borrower’s prepayment notice and of such Lender’s pro rata share
of the prepayment.

(iv) Each prepayment of Loans pursuant to this Section 2.07(b) shall be applied,
subject to Section 2.16(a)(ii), on a pro rata basis to the outstanding Loans.

(v) Any prepayment of Loans pursuant to this Section 2.07(b) shall be
accompanied by accrued interest to the extent required by Section 2.09 and shall
be subject to Section 2.12.

SECTION 2.08. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at a rate per annum equal to
the Applicable Rate on the daily amount of the Commitment of such Lender during
the period from and including the Closing Date to but excluding the date on
which such Commitment terminates in full; provided that no commitment fee shall
accrue on the Commitment of a Defaulting Lender at any time that such Lender
shall be a Defaulting Lender. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the Closing Date.

 

-37-



--------------------------------------------------------------------------------

All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b) The Borrower agrees to pay to the Arrangers, for their own accounts, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Arrangers in the Fee Letter.

(c) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.09. Interest.

(a) The Loans comprising each Base Rate Borrowing shall bear interest at the
Base Rate in effect from time to time plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, while an Event of Default exists, the
Borrower shall pay interest on all overdue amounts, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to Loans as provided in paragraph (a) of this
Section 2.09 (the “Default Rate”).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section 2.09 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year) and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Base Rate or Eurocurrency Rate shall
be determined by the Administrative Agent in accordance with the provisions of
this Agreement, and such determination shall be conclusive absent manifest
error.

SECTION 2.10. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period; or

 

-38-



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter but, in any
event no later than the first day of the Interest Period relating to such
Eurocurrency Borrowing, and, until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.

SECTION 2.11. Increased Costs.

(a) If any Change in Law shall:

(A) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender;

(B) subject a Lender to any additional Tax (other than any Excluded Taxes or
Indemnified Taxes indemnified under Section 2.13); or

(C) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or, in the case of clause
(ii), any Loan) or of maintaining its obligation to make any such Loan or to
reduce the amount of any sum received or receivable by such Lender hereunder,
whether of principal, interest or otherwise, in each case by an amount deemed by
such Lender to be material in the context of its making of, and participation
in, extensions of credit under this Agreement, then, upon the request of such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

(b) If any Lender reasonably determines in good faith that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity requirements),
then from time to time, upon the request of such Lender, the Borrower will pay
to such Lender, such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

 

-39-



--------------------------------------------------------------------------------

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraphs (a) or (b) of this Section 2.11 and setting
forth in reasonable detail the manner in which such amount or amounts was
determined shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within fifteen (15) days (or such later date as may be
agreed by the applicable Lender) after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.12. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.07), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.07 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.15, then, in any such event, the
Borrower shall compensate each Lender for the actual loss, cost and expense
(excluding loss of anticipated profit) attributable to such event. Such loss,
cost or expense to any Lender may be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Eurocurrency Rate that would have been applicable to such Loan (and
excluding any Applicable Rate), for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Administrative Agent, who in
turn will deliver to the Borrower, and shall be conclusive absent manifest
error. The Borrower shall pay the Administrative Agent for the account of such
Lender the amount shown as due on any such certificate within fifteen (15) days
(or such later date as may be agreed by the applicable Lender) after receipt
thereof.

SECTION 2.13. Taxes.

 

-40-



--------------------------------------------------------------------------------

(a) All payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes unless required by applicable Laws. If any applicable
Law (as determined in the good faith discretion of an applicable withholding
agent) requires the deduction or withholding of any Tax from any such payment by
a withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.13) the
Lender, the Administrative Agent, or any other applicable recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Without duplication of Section 2.13(a), the Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.13) payable
or paid by the Administrative Agent or any Lender or required to be withheld or
deducted from a payment to the Administrative Agent or any Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.13, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Any Lender that is legally entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under this Agreement or any
other Loan Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.13(e)(i),
2.13(e)(ii)(a)–(d)

 

-41-



--------------------------------------------------------------------------------

or 2.13(e)(iii)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

Without limiting the generality of the foregoing, with respect to any Loan made
to the Borrower:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax,

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(a) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under this Agreement or any other Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(b) executed originals or IRS Form W-8ECI (or any successor form);

(c) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1, or any other form approved by the
Borrower and the Administrative Agent, to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or any successor forms);

(d) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate,
substantially in the form of Exhibit G-2, Exhibit G-3, or Exhibit G-4, Form W-9,
Form W-8IMY and/or any

 

-42-



--------------------------------------------------------------------------------

other required information (or any successor forms) from each beneficial owner,
as applicable (provided that, if such Foreign Lender is a partnership and is not
a participating Lender and if one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct or indirect partner), or

(e) executed originals of any other form prescribed by applicable requirements
of Law as a basis for claiming exemption from, or a reduction in, U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable requirements of Law to permit the Borrower
and the Administrative Agent to determine any withholding or deduction required
to be made, and

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Laws
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
whether any amount is required to be deducted and withheld from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.13(e).

Each Lender shall, whenever a lapse in time or change in circumstances renders
any form or certification it previously delivered obsolete, expired or
inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent of its legal
ineligibility to do so.

(f) If the Administrative Agent or a Lender determines, in its sole good faith
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.13, it shall promptly pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Loan Parties under this Section 2.13 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any Taxes) of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund);

 

-43-



--------------------------------------------------------------------------------

provided that the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower pursuant to this
paragraph (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph, in no event will the Administrative Agent or a Lender be required to
pay any amount to the Borrower pursuant to this paragraph the payment of which
would place the Administrative Agent or such Lender in a less favorable net
after-Tax position than the Administrative Agent or such Lender would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the Borrower or any other Person.

SECTION 2.14. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Sections
2.11, 2.12 or 2.13, or otherwise) without condition or deduction for any
counterclaim, defense, recoupment or setoff prior to 12:00 noon (Pacific Time)
on the date when due, in immediately available funds. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made in Dollars to the
Administrative Agent, except that payments pursuant to Sections 2.11, 2.12, 2.13
and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments for the account of any
other Person to the appropriate recipient promptly following receipt thereof.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price promptly restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to

 

-44-



--------------------------------------------------------------------------------

apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant in accordance with Section 9.04. The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Laws, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight Bank
Funding Rate. A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (d) shall be conclusive,
absent manifest error.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04, 2.14 or 9.03, then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid. The obligations of the Lenders hereunder
to make Loans and to make payments are several and not joint. The failure of any
Lender to make any Loan or to make any payment on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan or to make its payments.

SECTION 2.15. Mitigation Obligations; Replacement of Lenders.

(a) If (i) any Lender requests compensation under Section 2.11, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13 or
(iii) any Lender becomes unable to make or maintain Eurocurrency Borrowings
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the good faith judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.11 or 2.13, as the case may be, or allow such Lender to make or
maintain Eurocurrency Borrowings, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or

 

-45-



--------------------------------------------------------------------------------

assignment. Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Borrower a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.

(b) If (i) any Lender requests compensation under Section 2.11, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
(iii) any Lender becomes unable to make or maintain Eurocurrency Borrowings
pursuant to Section 2.17 or (iv) if any Lender is a Defaulting Lender or a
Non-Approving Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, but excluding the consents required by,
Section 9.04), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(A) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.04 (unless otherwise agreed by the Administrative Agent);

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.11, Section 2.12 and Section 2.13) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.13,
such assignment will result in a reduction in such compensation or payments
thereafter;

(D) in the case of any such assignment resulting from such Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable consent, waiver or amendment; and

(E) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.16. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

-46-



--------------------------------------------------------------------------------

(A) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

(B) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(B) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(C) Certain Fees. That Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.08(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender for such period).

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders,
whereupon that Lender will cease

 

-47-



--------------------------------------------------------------------------------

to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower for the period that such Lender was a Defaulting Lender; and
provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

SECTION 2.17. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its lending office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Loans or to convert Base Rate Loans to Eurocurrency Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent) (at the option of the Borrower), prepay or convert all Eurocurrency Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders as of the Closing Date and
(except as to representations and warranties made as of a date certain) as of
the date such representations and warranties are deemed to be made under
Section 4.02 of this Agreement, that:

SECTION 3.01. Organization; Powers; Subsidiaries.

 

-48-



--------------------------------------------------------------------------------

(a) Each of the Borrower and its Restricted Subsidiaries is (i) duly organized,
validly existing and in good standing (to the extent such concept is applicable
in the relevant jurisdiction) under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to (x) carry on its
business as now conducted and (y) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (iii) is qualified to do
business in, and is in good standing (to the extent such concept is applicable)
in, every jurisdiction where such qualification is required; except in each case
referred to in clauses (i) (other than with respect to the Borrower), (ii)(x) or
(iii), where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(b) Schedule 3.01 hereto identifies each Subsidiary as of the Closing Date, if
such Subsidiary is a Specified Domestic Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class of shares issued and outstanding. All of the outstanding shares of
capital stock and other equity interests, to the extent owned by the Borrower or
any Subsidiary, of each Subsidiary are validly issued and outstanding and fully
paid and nonassessable and all such shares and other equity interests indicated
on Schedule 3.01 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary on the Closing
Date free and clear of all Liens, other than Liens permitted under Section 6.02.
As of the Closing Date, there are no outstanding commitments or other
obligations of any Restricted Subsidiary to issue, and no options, warrants or
other rights of any Person to acquire, any shares of any class of capital stock
or other equity interests of any Subsidiary, except as disclosed on Schedule
3.01.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, limited liability company or partnership powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder action. The Loan Documents have been duly executed and
delivered by the Loan Parties party thereto and constitute a legal, valid and
binding obligation of the Loan Parties party thereto, enforceable against such
Loan Parties in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (A) filings necessary to
perfect or maintain the perfection of the Liens on the Collateral granted by the
Loan Parties in favor of the Administrative Agent, (B) the approvals, consents,
registrations, actions and filings which have been duly obtained, taken, given
or made and are in full force and effect and (C) those approvals, consents,
registrations or other actions or filings, the failure of which to obtain or
make would not reasonably be expected to have a Material Adverse Effect,
(b) will not violate (i) any applicable law or regulation or order of any
Governmental Authority or (ii) the charter, by-laws or other organizational
documents of any Loan Party, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Loan Party or its
assets, or

 

-49-



--------------------------------------------------------------------------------

give rise to a right thereunder to require any payment to be made by any Loan
Party, and (d) will not result in the creation or imposition of any Lien on any
asset of any Loan Party (other than pursuant to the Loan Documents and Liens
permitted by Section 6.02); except with respect to any violation or default
referred to in clause (b)(i) or (c) above, to the extent that such violation or
default would not reasonably be expected to have a Material Adverse Effect.

SECTION 3.04. Financial Statements; Financial Condition; No Material Adverse
Change. (a) The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows (i) as of and for the
fiscal years ended December 31, 2013, December 31, 2014 and December 31, 2015,
audited by and accompanied by an opinion of BDO USA LLP, independent public
accountants (in the case of the fiscal years ended December 31, 2014 and
December 31, 2015) and SingerLewak LLP, independent public accountants (in the
case of the fiscal year ended December 31, 2013) (in each case, without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit), and (ii) as of and for the fiscal
quarter and the portions of the fiscal year ended March 31, 2016, June 30, 2016
and September 30, 2016 (and comparable periods for the prior fiscal year). Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
subsidiaries on a consolidated basis as of such dates and for such periods in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of certain footnotes in the case of the statements
referred to in clause (ii) of the preceding sentence. The Borrower has
heretofore furnished to the Lenders the Acquired Company’s consolidated balance
sheet and consolidated statements of operations and comprehensive income,
stockholders’ equity and cash flows (i) as of and for the fiscal years ended
December 31, 2013, December 31, 2014 and December 31, 2015, audited by and
accompanied by an opinion of Ernst & Young LLP, independent public accountants
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), and (ii) as of and
for the fiscal quarters and the portions of the fiscal year ended March 31,
2016, June 30, 2016 and September 30, 2016 (and comparable periods for the prior
fiscal year). Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Acquired Company and its subsidiaries on a consolidated basis as of such dates
and for such periods in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of certain footnotes in the
case of the statements referred to in clause (ii) of the preceding sentence.

(b) Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of the Borrower or
its subsidiaries has, as of the Closing Date, any direct or contingent
liabilities, unusual long-term commitments or unrealized losses that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(c) Since December 31, 2015, there has been no material adverse change in the
business, assets, properties or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole.

SECTION 3.05. Properties.

 

-50-



--------------------------------------------------------------------------------

(a) Each Loan Party has good record title to, or valid leasehold interests in,
all of its material real and personal property material to its business, subject
to Liens permitted by Section 6.02 and except for such defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes and except where the
failure to have such title or interest would not reasonably be expected to have
a Material Adverse Effect.

(b) Each of the Borrower and its Restricted Subsidiaries owns, or is licensed or
possesses the right to use, all trademarks, trade names, copyrights, patents and
other intellectual property used in the operation of the business of the
Borrower and its Restricted Subsidiaries, and, to the knowledge of the Borrower,
the use thereof by the Borrower and its Restricted Subsidiaries does not
infringe upon the rights of any other Person, except in each case where a
failure to have such rights or such infringements, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) Except as set forth in Schedule 3.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Restricted Subsidiaries as to which there is a
reasonable possibility of an adverse determination that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. There are no labor controversies pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of its
Restricted Subsidiaries which would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Restricted Subsidiaries (i) has failed to comply
with any applicable Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law for the
operation of the business of the Borrower or any of its Restricted Subsidiaries,
(ii) has become obligated for any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements; No Default. Each of the
Borrower and its Restricted Subsidiaries is in compliance with (a) all
Requirements of Law, except in such instances (i) where such Requirements of Law
are being contested in good faith by appropriate proceedings or, (ii) with
respect to clause (b) of the definition of “Requirement of Law”, where the
failure to comply therewith, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect and (b) all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is occurring.

 

-51-



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. Neither the Borrower nor any other Loan
Party is required to register as an “investment company” as defined in the
Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has (i) filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes (including any Taxes in the capacity of
a withholding agent) required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books reserves
to the extent required by GAAP or (b) to the extent that the failure to do so
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect and (ii) Borrower and each of its Restricted
Subsidiaries has made adequate provisions in accordance with GAAP for all Taxes
payable by Borrower or such Restricted Subsidiary that are not yet due and
payable, except where the failure to do so would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 3.10. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

SECTION 3.11. ERISA. Except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect: (a) no Reportable Event has
occurred during the past five years as to which the Borrower, any of its
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC;
and (b) no ERISA Event has occurred or is reasonably expected to occur. Neither
the Company nor any ERISA Affiliate has contributed (or had any obligation of
any sort) in the last six (6) years to (i) a “single-employer plan” within the
meaning of Section 4001(a)(15) of ERISA or (ii) a Multiemployer Plan. Each Plan
sponsored by the Borrower or any Restricted Subsidiary that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
or may rely upon an opinion letter for a prototype plan letter from the IRS or
an application for such a letter is currently being processed by the IRS with
respect thereto and, as of the date of this Agreement, to the knowledge of the
Borrower or any Restricted Subsidiary, nothing has occurred which would
reasonably be expected to prevent, or cause the loss of, such qualification.

SECTION 3.12. Disclosure. None of the reports, financial statements,
certificates or other written information (excluding any financial projections,
estimates, forecasts, forward looking information or pro forma financial
information and information of a general economic or general industry nature)
concerning the Transactions, the Borrower or any of its Restricted Subsidiaries
(but as of the Closing Date, only to the knowledge of the Borrower with respect
to any Restricted Subsidiary that was not a subsidiary of the Borrower prior to
the Closing Date) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender on or before the Closing Date in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole, contains
as of the date such statement, information, document or certificate was so
furnished any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

-52-



--------------------------------------------------------------------------------

SECTION 3.13. Federal Reserve Regulations. None of the Borrower or any
Restricted Subsidiary is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors) or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of any Loan have been used or will be used, whether directly or
indirectly, to purchase or carry margin stock or for any purpose that entails a
violation (including on the part of any Lender) of any of the Regulations of the
FRB, including Regulations T, U and X.

SECTION 3.14. Security Interests. The provisions of each Collateral Document,
upon execution and delivery thereof by the parties thereto, are effective to
create legal and valid Liens on all the Collateral in respect of which and to
the extent such Collateral Document purports to create Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties; and upon the
proper filing of UCC financing statements, upon the taking of possession or
control by the Administrative Agent of the Collateral with respect to which a
security interest may be perfected by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by this Agreement or the
Collateral Documents), and the taking of all other actions to be taken pursuant
to the terms of the Collateral Documents, such Liens constitute perfected first
priority Liens on the Collateral (subject to Liens permitted by Section 6.02) to
the extent perfection can be obtained by the filing of UCC financing statements,
possession or control, securing the Obligations, enforceable against the
applicable Pledgor.

SECTION 3.15. USA PATRIOT Act. Each of the Loan Parties and each of the
Restricted Subsidiaries are in compliance, in all material respects, with the
Act.

SECTION 3.16. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of the Borrower, any Subsidiary or, to the knowledge
of the Borrower, any of their respective directors, officers, employees or
agents that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. None of the
Transactions will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.17. Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses as the
Borrower and its Restricted Subsidiaries.

SECTION 3.18. Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns or any other material labor disputes against the Borrower
or any Restricted Subsidiary pending or, to the knowledge of the Borrower or any
Restricted Subsidiary, threatened. Except as would not, individually or in the
aggregate, be reasonably

 

-53-



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect (i) the Borrower and each Restricted
Subsidiary are in compliance in all material respects with the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with wage and hour matters and (ii) all payments due from the Borrower
or any Restricted Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of the Borrower or such Restricted Subsidiary. To the knowledge of the
Borrower or any Restricted Subsidiary, the consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Borrower or
any Restricted Subsidiary is bound.

SECTION 3.19. Permits and Licenses. Each of the Borrower and each Restricted
Subsidiary has all permits, licenses, certifications, authorizations and
approvals required for it lawfully to own and operate their respective
businesses except those the failure of which to have, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

SECTION 3.20. Acquisition Agreement. The Acquisition Agreement has not been
amended, waived, supplemented or modified in any manner materially adverse to
the interests of the Lenders.

SECTION 3.21. EEA Financial Institutions. None of the Loan Parties is an EEA
Financial Institution.

ARTICLE IV

Conditions

SECTION 4.01. Closing Date. The obligations of the Lenders to make Loans shall
not become effective until the first date on which each of the following
conditions shall be satisfied (or such condition shall have been waived in
accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto as of the date hereof a counterpart of this Agreement signed on
behalf of such party;

(b) The requirements in paragraph (A) of the Collateral and Guarantee
Requirement shall have been satisfied with respect to the Specified Domestic
Subsidiaries as of the Closing Date. The Administrative Agent (or its counsel)
shall have received:

(i) a duly completed Perfection Certificate signed by the Borrower and each
initial Guarantor;

(ii) Uniform Commercial Code financing statements naming each Pledgor as debtor
and the Administrative Agent as secured party in appropriate form for filing in
the jurisdiction of incorporation or formation of each such Pledgor;

 

-54-



--------------------------------------------------------------------------------

(iii) certificates representing all certificated Equity Interests owned directly
by any Pledgor to the extent pledged (and required to be delivered) under the
Security Agreement together with stock powers executed in blank, except as
contemplated by Schedule 5.09(c);

(iv) copies of Lien searches in each jurisdiction reasonably requested by the
Administrative Agent with respect to each Loan Party.

(c) The Administrative Agent shall have received the executed legal opinion of
Sullivan & Cromwell LLP, special New York counsel to the Borrower, in form
reasonably satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinion;

(d) The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the initial Loan Parties, the authorization of the Transactions, and the
identity, authority and capacity of the Responsible Officers of the Loan Parties
authorized to act as such in connection with this Agreement and the other Loan
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;

(e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that substantially contemporaneously with the initial funding
of the Loans on the Closing Date, all outstanding Indebtedness for borrowed
money of the Acquired Company and its subsidiaries shall have been repaid and
all commitments, security interests and guarantees in connection therewith shall
have been terminated and released. After giving effect to the Transactions, the
Borrower and its Restricted Subsidiaries shall have outstanding no material
Indebtedness for borrowed money other than (i) Indebtedness incurred under the
Loan Documents, (ii) the Senior Notes and (iii) intercompany Indebtedness;

(f) The Administrative Agent shall have received a certificate attesting to the
Solvency of the Borrower and its Subsidiaries (taken as a whole on a
consolidated basis) on the Closing Date after giving effect to the Transactions,
from a Financial Officer of the Borrower;

(g) The Lenders shall have received, at least three Business Days prior to the
Closing Date, all documentation and other information reasonably requested in
writing by them at least ten Business Days prior to the Closing Date in order to
allow the Lenders to comply with the Act;

(h) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least three Business Days prior to the Closing Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder;

(i) The Administrative Agent shall have received Notes executed by the Bor-

 

-55-



--------------------------------------------------------------------------------

-rower in favor of each Lender requesting Notes at least three Business Days
prior to the Closing Date;

(j) The Acquisition shall be consummated substantially contemporaneously with
the initial funding of the Loans on the Closing Date in accordance with the
terms described in the Acquisition Agreement (without any amendment,
modification, supplement or waiver to the Acquisition Agreement, or the tender
offer conducted pursuant to the Acquisition Agreement, or any consent or
election thereunder that is material and adverse to the Lenders or the Arrangers
without the prior written consent of the Arrangers), and in connection
therewith, the Acquired Company and its Subsidiaries shall have become direct or
indirect subsidiaries of Ziff Davis, LLC. The Acquisition Agreement (including
all schedules and exhibits thereto) and all other related documentation shall be
in form and substance reasonably satisfactory to the Arrangers; provided that
the Acquisition Agreement (including all schedules and exhibits thereto) filed
by the Borrower on Form 8-K with the SEC on October 27, 2016 is satisfactory to
the Arrangers; and

(k) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying (A) that the conditions specified
in Sections 4.02(a) and (b) have been satisfied, (B) that there has been no
event or circumstance since December 31, 2015 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect and (C) confirming compliance with the conditions set forth in
(i) the first sentence of each of clauses (b) and (j) of this Section and
(ii) paragraph (e) of this Section.

Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender as of the Closing Date shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent or a Lender unless the Administrative
Agent shall have received written notice from such Lender prior to the Closing
Date specifying its objection thereto.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m. (Pacific Time) on the
earliest of: (i) the consummation of the Acquisition without the funding of any
Loans, (ii) December 5, 2016 and (iii) the date the Acquisition Agreement is
terminated (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

SECTION 4.02. Subsequent Credit Events. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (but not a conversion or continuation of
Loans) is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
re-

 

-56-



--------------------------------------------------------------------------------

-spects (except to the extent that any representation and warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the date of such Borrowing, except where any representation and warranty is
expressly made as of a specific earlier date, such representation and warranty
shall be true in all material respects as of any such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing no
Default or Event of Default shall have occurred and be continuing.

(c) The Administrative Agent shall have received a Borrowing Request.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Lenders:

(a) within ninety (90) days after the end of the fiscal year of the Borrower
ending December 31, 2016, the audited consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by BDO USA, LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit (other than a “going concern” or like qualification or exception resulting
solely from an upcoming maturity date of the Loans)) to the effect that such
consolidated financial statements present fairly in all material respects the
financial position and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, commencing with the fiscal quarter
ending March 31, 2017, the unaudited consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries and related statements of operations and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth, in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
position and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and

 

-57-



--------------------------------------------------------------------------------

the absence of footnotes;

(c) (i) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate substantially in the form of Exhibit E executed
by a Financial Officer of the Borrower (x) certifying as to whether, to the
knowledge of such Financial Officer after reasonable inquiry, a Default has
occurred and is continuing and, if so, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (y) setting forth
reasonably detailed calculations demonstrating compliance with the financial
covenants set forth in Section 6.09 and (ii) concurrently with any delivery of
financial statements under clause (a) above, a Perfection Certificate Supplement
or a certificate of a Financial Officer of the Borrower stating that there has
been no change in the information set forth in the last Perfection Certificate
or Perfection Certificate Supplement, as the case may be, most recently
delivered to the Administrative Agent;

(d) within ninety (90) days after the end of the fiscal year of the Borrower
ending December 31, 2016, a reasonably detailed consolidated budget for the
fiscal year ended December 31, 2017;

(e) promptly after the same become publicly available, copies of all annual,
quarterly and current reports and proxy statements filed by the Borrower or any
Subsidiary with the SEC;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request; and

(g) at any time there are any Unrestricted Subsidiaries, with each set of
consolidated financial statements referred to in Sections 5.01(a) and 5.01(b)
above, (i) the related combined financial statements (other than statements of
stockholders’ equity) of the Unrestricted Subsidiaries accompanied by the
certification of a Financial Officer of the Borrower certifying that such
financial information presents fairly, in all material respects in accordance
with GAAP, the financial position and result of operations of all Unrestricted
Subsidiaries and (ii) a list of all Unrestricted Subsidiaries as of such date or
confirmation that there has been no change in such information since the date of
the last such list.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which the Borrower posts such documents, or provides a
link thereto, on the Borrower’s website on the Internet (if such website address
has been identified to the Lenders) or at the time the Borrower has filed such
reports containing the required information with the SEC via the EDGAR filing
system and such reports have been accepted; provided that the Borrower shall
notify (which may be by facsimile or electronic mail) the Lenders of the posting
of any such documents and provide to the Lenders by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the

 

-58-



--------------------------------------------------------------------------------

documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Lenders prompt (but in any event within five (5) Business Days) written notice
after any Financial Officer of the Borrower obtains knowledge of the following:

(a) the occurrence of any Default;

(b) (i) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Restricted Subsidiary and any Governmental Authority; or
(ii) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Restricted Subsidiary, including
pursuant to any Environmental Laws, in each case that would reasonably be
expected to result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth in
reasonable detail a description of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except, in the case of the preceding
clause (i) (other than with respect to the Borrower) or clause (ii), to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
transaction permitted under Section 6.03 or 6.11.

SECTION 5.04. Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its Tax liabilities, before the same shall
become delinquent or in default, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (ii) the
Borrower or such Restricted Subsidiary has set aside on its books reserves with
respect thereto to the extent required by GAAP or (b) the failure to make
payment would not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain any tangible
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, except if the failure to do so would not reasonably be expected to
have a Material Adverse Effect or except in respect of Dispositions not
prohibited by Section 6.11, and (b) maintain, with financially sound and
reputable insurance

 

-59-



--------------------------------------------------------------------------------

companies or through self-insurance, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which entries that are true and correct in all material respects are
made of all material dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by a Lender, at the
expense of such Lender (unless an Event of Default has occurred and is
continuing) and upon reasonable prior written notice to the Borrower, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its senior
officers and use commercially reasonable efforts to make its independent
accountants available to discuss the affairs, finances and condition of the
Borrower, all at such reasonable times and as often as reasonably requested (but
not so as to materially interfere with the business of Borrower or its
Subsidiaries) and in all cases subject to applicable Law, Section 9.12 and the
terms of applicable confidentiality agreements; provided that none of the
Borrower or any Restricted Subsidiary will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter (x) that constitutes non-financial trade
secrets or non-financial proprietary information, (y) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(z) that is subject to attorney-client or similar privilege or constitutes
attorney work product. The Administrative Agent and the Lenders shall give the
Borrower the opportunity to participate in any discussions with the Borrower’s
independent accountants.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (including
without limitation Environmental Laws), in each case except in such instances in
which (i) such law, rule, regulation or order is being contested in good faith
by appropriate proceedings; or (ii) where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used to finance
the Transactions, to pay related fees, costs, and expenses and for general
corporate purposes (including Permitted Acquisitions) of the Borrower and its
Restricted Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the FRB, including Regulations T, U and X. The Borrower
will not request any Borrowing, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned

 

-60-



--------------------------------------------------------------------------------

Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.09. Further Assurances; Additional Security and Guarantees.

(a) The Borrower shall, and shall cause each applicable Specified Domestic
Subsidiary to, at the Borrower’s expense, comply with the requirements of the
Collateral Documents, cause the Collateral and Guarantee Requirement to be and
remain satisfied and take all action reasonably requested by the Administrative
Agent to carry out more effectively the purposes of the Collateral Documents
(including, without limitation, any such action reasonably requested by the
Administrative Agent in connection with the delivery by the Borrower of any
Perfection Certificate Supplement).

(b) (i) Upon the formation or acquisition of any Specified Domestic Subsidiary
by the Borrower or any Restricted Subsidiary or the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary (to the extent such
Restricted Subsidiary is also a Specified Domestic Subsidiary), the Borrower
shall, within thirty (30) days (or such longer period as may be reasonably
acceptable to the Administrative Agent):

(A) cause any such Specified Domestic Subsidiary to deliver a Perfection
Certificate Supplement to the Administrative Agent;

(B) cause each such Specified Domestic Subsidiary to execute a supplement to the
Guarantee Agreement; and

(C) if reasonably requested by the Administrative Agent, deliver a customary
opinion of counsel to the Borrower with respect to the guarantee provided by
such Specified Domestic Subsidiary.

(ii) If, after the Closing Date, any Subsidiary of the Borrower acquires or
otherwise directly owns any Equity Interests of any Specified Domestic
Subsidiary, the Borrower shall, within thirty (30) days (or such longer period
as may be reasonably acceptable to the Administrative Agent):

(A) cause any such Subsidiary to deliver a Perfection Certificate Supplement to
the Administrative Agent;

(B) deliver all certificated Equity Interests of any Specified Domestic
Subsidiary held by such Subsidiary that are Collateral pursuant to the
Collateral Documents to the Administrative Agent together with appropriately
completed stock powers or other instruments of transfer executed in blank by a
duly authorized officer of such Subsidiary together with instruments of transfer
executed and delivered in blank by a duly authorized officer of such Subsidiary;

(C) cause each such Subsidiary to execute a supplement to the Security Agreement
and take all actions reasonably requested by the Administrative Agent

 

-61-



--------------------------------------------------------------------------------

in order to cause the Lien created by the Security Agreement to be duly
perfected to the extent required by such agreement or this Agreement in
accordance with all applicable requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent; and

(D) if reasonably requested by the Administrative Agent, deliver a customary
opinion of counsel to the Borrower with respect to the security provided by such
Subsidiary.

(c) To the extent not completed prior to the Closing Date, the Borrower shall
satisfy the requirements set forth on
Schedule 5.09(c) on or prior to the dates set forth on such schedule (or such
later dates as shall be reasonably acceptable to the Administrative Agent).

(d) Promptly upon reasonable request by the Administrative Agent (i) correct any
identified material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of this Agreement and the
Collateral Documents.

SECTION 5.10. Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Total Leverage Ratio on a Pro Forma Basis, as of
the last day of the most recent fiscal year or fiscal quarter for which
financial statements have been delivered or deemed delivered pursuant to Section
5.01(a) or 5.01(b), would not exceed 3.25 to 1.00, and, as a condition precedent
to the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating compliance with such ratio and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if it is at such time a
“Restricted Subsidiary” for purposes of any Material Indebtedness. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or its
Restricted Subsidiaries’, as applicable, Investments therein. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value at the date of such designation of the
Borrower’s or its Subsidiaries, as applicable, investment in such Subsidiary.

 

-62-



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not create, incur, assume or
permit to exist, and will not permit any Restricted Subsidiary to create, incur,
assume or permit to exist, any Indebtedness, except:

(a) (i) Indebtedness created under the Loan Documents and (ii) Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this clause
(a);

(b) Indebtedness existing on the Closing Date (other than the Senior Notes) and
set forth in Schedule 6.01 and Permitted Refinancing Indebtedness in respect of
Indebtedness permitted by this clause (b);

(c) Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any
Restricted Subsidiary that is not a Loan Party to the Borrower or any other
Restricted Subsidiary to the extent permitted by Section 6.05 and (iii) any Loan
Party to any Restricted Subsidiary that is not a Loan Party; provided that all
such Indebtedness permitted under this subclause (iii) shall be subordinated to
the Obligations of the issuer of such Indebtedness;

(d) Guarantees of Indebtedness of the Borrower or any other Restricted
Subsidiary, all to the extent permitted by Section 6.05;

(e) Indebtedness incurred to finance the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of Indebtedness permitted by this clause (e); provided that (i) such
Indebtedness (other than Permitted Refinancing Indebtedness permitted above in
this clause (e)) is incurred prior to or within 180 days after such acquisition
or the completion of such construction, repair, replacement or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(e) shall not exceed $10,000,000 at any time outstanding;

(f) Indebtedness in respect of letters of credit (including trade letters of
credit), bank guarantees or similar instruments issued or incurred in the
ordinary course of business, including in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

 

-63-



--------------------------------------------------------------------------------

(g) Indebtedness under Swap Agreements entered into in the ordinary course of
business and not for speculative purposes;

(h) Indebtedness in respect of bid, performance, surety, stay, customs, appeal
or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business, including
guarantees or obligations of the Borrower or any Restricted Subsidiary with
respect to letters of credit, bank guarantees or similar instruments supporting
such obligation, in each case, not in connection with Indebtedness for money
borrowed;

(i) Indebtedness in respect of judgments, decrees, attachments or awards that do
not constitute an Event of Default under clause (k) of Article VII;

(j) Indebtedness of Foreign Subsidiaries incurred on or after the Closing Date
in an aggregate principal amount not to exceed $10,000,000;

(k) (i) Indebtedness of a Person acquired in a Permitted Acquisition existing at
the time such Person becomes a Restricted Subsidiary and not created in
contemplation thereof (provided that, after giving effect to the acquisition of
such Person, on a Pro Forma Basis, no Default or Event of Default shall have
occurred and be continuing or would arise after giving effect thereto) and
(ii) any Permitted Refinancing Indebtedness in respect of Indebtedness permitted
by this clause (k); provided further that the aggregate principal amount of
Indebtedness incurred under this clause (k) shall not exceed $25,000,000;

(l) the Senior Notes and any Permitted Refinancing Indebtedness in respect
thereof (and, in each case, any Guarantees thereof by the Guarantors);

(m) Indebtedness consisting of obligations to make payments to current or former
officers, directors and employees, their respective estates, spouses or former
spouses with respect to the cancellation, or to finance the purchase or
redemption, of Equity Interests of the Borrower to the extent permitted by
Section 6.04;

(n) Cash Management Obligations and other Indebtedness in respect of card
obligations, netting services, overdraft protections and similar cash management
arrangements, in each case in the ordinary course of business;

(o) Indebtedness consisting of (x) the financing of insurance premiums with the
providers of such insurance or their affiliates or (y) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business;

(p) Indebtedness of the Borrower or any Restricted Subsidiary to the seller of
any business or assets permitted to be acquired by the Borrower or any
Restricted Subsidiary under this Agreement constituting a portion of the
purchase price therefor in an aggregate amount not exceeding $10,000,000 at any
time outstanding;

(q) other Indebtedness of the Borrower and its Restricted Subsidiaries; provided
that Indebtedness shall be permitted to be incurred pursuant to this clause
(p) only

 

-64-



--------------------------------------------------------------------------------

if at the time such Indebtedness is incurred the aggregate principal amount of
Indebtedness outstanding pursuant to this clause (p) at such time (including
such Indebtedness) would not exceed $25,000,000; and

(r) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (p) above.

For purposes of determining compliance with this Section 6.01, Indebtedness need
not be permitted solely by reference to one category of permitted Indebtedness
described in Section 6.01(b) through (r) but may be permitted in part under any
combination thereof.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) Liens pursuant to any Loan Document;

(c) any Lien on any Property of the Borrower or any Restricted Subsidiary
existing on the Closing Date and set forth in Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that
(i) such Lien shall not apply to any other Property of the Borrower or any
Restricted Subsidiary other than (A) improvements and after-acquired Property
that is affixed or incorporated into the Property covered by such Lien or
financed by Indebtedness permitted under Section 6.01, and (B) proceeds and
products thereof, and (ii) such Lien shall secure only those obligations which
it secures on the Closing Date and any Permitted Refinancing Indebtedness in
respect thereof;

(d) any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any Property of any Person
that becomes a Restricted Subsidiary after the Closing Date pursuant to a
Permitted Acquisition prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
Property of the Borrower or any other Restricted Subsidiary (other than the
proceeds or products thereof and other than improvements and after-acquired
property that is affixed or incorporated into the Property covered by such
Lien), (iii) such Lien shall secure only those obligations which it secures on
the date of such acquisition or the date such Person becomes a Restricted
Subsidiary, as the case may be and Permitted Refinancing Indebtedness in respect
thereof and (iv) Indebtedness secured thereby (or, as applicable, any
modifications, replacements, renewals or extensions thereof) is permitted under
Section 6.01;

(e) Liens on fixed or capital assets acquired, constructed, repaired, replaced
or improved by the Borrower or any Restricted Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by clause (e) of Section 6.01,
(ii) such security interests and the Indebtedness secured thereby (other than
Permitted Refinancing Indebted-

 

-65-



--------------------------------------------------------------------------------

-ness permitted by clause (e) of Section 6.01) are incurred prior to or within
one hundred eighty (180) days after such acquisition or the completion of such
construction, repair or replacement or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such security interests shall not apply to
any other Property of the Borrower or any Restricted Subsidiary except for
accessions to such Property, Property financed by such Indebtedness and the
proceeds and products thereof; provided further that individual financings of
equipment provided by one lender may be cross-collateralized to other financings
of equipment provided by such lender;

(f) rights of setoff and similar arrangements and Liens in respect of Cash
Management Obligations and in favor of depository and securities intermediaries
to secure obligations owed in respect of card obligations or any overdraft and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds and fees and similar
amounts related to bank accounts or securities accounts (including Liens
securing letters of credit, bank guarantees or similar instruments supporting
any of the foregoing);

(g) Liens on assets of a Restricted Subsidiary which is not a Loan Party
securing Indebtedness of such Restricted Subsidiary permitted by Section 6.01;

(h) Liens (i) on “earnest money” or similar deposits or other cash advances in
connection with acquisitions permitted by Section 6.05 or (ii) consisting of an
agreement to Dispose of any Property in a Disposition permitted under
Section 6.11, including customary rights and restrictions contained in such
agreements;

(i) leases, licenses, subleases or sublicenses granted to others, including in
respect of intellectual property, in the ordinary course of business which do
not (i) interfere in any material respect with the business of the Borrower or
any Restricted Subsidiary or (ii) secure any Indebtedness;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;

(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business not prohibited by this
Agreement;

(m) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;

 

-66-



--------------------------------------------------------------------------------

(n) rights of setoff relating to purchase orders and other agreements entered
into with customers of the Borrower or any Restricted Subsidiary in the ordinary
course of business;

(o) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located and
other Liens affecting the interest of any landlord (and any underlying landlord)
of any real property leased by the Borrower or any Restricted Subsidiary;

(p) Liens securing insurance premiums financing arrangements; provided that such
Liens are limited to the applicable unearned insurance premiums;

(q) Liens not otherwise permitted by this Section 6.02, provided that a Lien
shall be permitted to be incurred pursuant to this clause (q) only if at the
time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (q) would not exceed $5,000,000;

(r) Liens on any Property of (i) any Loan Party in favor of any other Loan Party
and (ii) any Restricted Subsidiary that is not a Loan Party in favor of the
Borrower or any other Restricted Subsidiary;

(s) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(t) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(u) options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like;

(v) Liens on the Equity Interests of an Unrestricted Subsidiary to the extent
such Lien constitutes an Investment permitted under Section 6.05; and

(w) Liens, pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers.

For purposes of determining compliance with this Section 6.02, a Lien securing
an item of Indebtedness need not be permitted solely by reference to one
category of permitted Liens described in Sections 6.02(a) through (w) but may be
permitted in part under any combination thereof.

SECTION 6.03. Fundamental Changes. The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at

 

-67-



--------------------------------------------------------------------------------

the time thereof and immediately after giving effect thereto no Default or Event
of Default shall have occurred and be continuing:

(a) any Restricted Subsidiary may be merged or consolidated with or into any
Person and any Restricted Subsidiary may be liquidated or dissolved or change
its legal form, in each case in order to consummate any Investment otherwise
permitted by Section 6.05 or Disposition otherwise permitted by Section 6.11;
provided that if the Borrower is a party to any such merger or consolidation
transaction, the Borrower shall be the surviving Person in such merger or
consolidation;

(b) any Loan Party may merge or consolidate with any other Person in a
transaction in which such Loan Party is the surviving Person in such merger or
consolidation;

(c) the Borrower may be consolidated with or merged into an Affiliate
incorporated or organized for the purpose of changing the legal domicile of the
Borrower, reincorporating the Borrower in another jurisdiction, or changing the
legal form of the Borrower; provided that the Borrower remains organized in a
jurisdiction under the laws of a State in the United States; and

(d) any Restricted Subsidiary may merge into or consolidate with the Borrower or
any other Restricted Subsidiary in a transaction in which the surviving entity
is a Restricted Subsidiary (and, if any party to such merger or consolidation is
a Loan Party, is a Loan Party); provided that if the Borrower is a party to any
such merger or consolidation transaction, the Borrower shall be the surviving
Person in such merger or consolidation.

SECTION 6.04. Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

(a) the Borrower or any Restricted Subsidiary may declare and pay dividends or
other distributions with respect to its Equity Interests payable solely in
additional shares of its Qualified Equity Interests or options to purchase
Qualified Equity Interests;

(b) Restricted Subsidiaries may declare and make Restricted Payments ratably (or
on a basis more favorable to Borrower) with respect to their Equity Interests;

(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for present or former officers,
directors, consultants or employees of the Borrower and its Restricted
Subsidiaries in an amount not to exceed $10,000,000;

(d) the payment of dividends and distributions within sixty (60) days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with any other provision of this Section 6.04;

 

-68-



--------------------------------------------------------------------------------

(e) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 6.07 (other than Section 6.07(a));

(f) repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants
or forfeiture of restricted stock awards or restricted stock units;

(g) the Borrower or any Restricted Subsidiary may make unlimited Restricted
Payments in cash under this clause (g) so long as (A) on a Pro Forma Basis the
Total Leverage Ratio as of the last day of the most recent fiscal quarter for
which financial statements have been delivered or deemed delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the initial delivery of any such
financial statements, as of September 30, 2016) does not exceed 3.25 to 1.00,
(B) on a Pro Forma Basis the Consolidated EBITDA for the most recent fiscal
quarter for which financial statements have been delivered or deemed delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the initial delivery of any
such financial statements, for the fiscal quarter ended September 30, 2016) is
not less than $75,000,000 and (C) no Default or Event of Default has occurred
and is continuing or would arise after giving effect thereto;

(h) the payment of cash in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exercisable for Qualified Equity Interests of the Borrower;

(i) the declaration and payments of dividends on Disqualified Equity Interests
permitted to be issued pursuant to Section 6.01;

(j) the purchase, redemption or other acquisition or retirement for value of
Equity Interests of the Borrower or any direct or indirect parent in exchange
for, or out of the proceeds of a substantially concurrent offering of, Qualified
Equity Interests of the Borrower;

(k) payments or distributions by the Borrower or any Restricted Subsidiary to
dissenting stockholders of acquired companies who have exercised appraisal or
other similar remedies pursuant to applicable law in connection with any merger
or acquisition consummated by the Borrower or a Restricted Subsidiary of a
Person (other than a Subsidiary of the Borrower) on or after the Closing Date
and not prohibited by this Agreement;

(l) purchases, redemptions or acquisitions of fractional shares of Equity
Interests of the Borrower arising out of stock dividends, splits or
combinations; and

(m) Restricted Payments necessary to consummate the Transactions.

For purposes of determining compliance with this Section 6.04, Restricted
Payments need not be permitted solely by reference to one category of permitted
Restricted Payments described in Section 6.04(a) through (m) but may be
permitted in part under any combination thereof.

 

-69-



--------------------------------------------------------------------------------

SECTION 6.05. Investments. The Borrower will not, and will not allow any of its
Restricted Subsidiaries to make or hold any Investments, except:

(a) Investments in cash and Cash Equivalents;

(b) loans or advances to officers, directors, consultants and employees of the
Borrower and the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and other ordinary business
purposes, (ii) in connection with such Person’s purchase of Equity Interests of
the Borrower; provided that an amount equal to the amount of such loans and
advances shall be contributed to the Borrower in cash as common equity, and
(iii) for purposes not described in the foregoing subclauses (i) and (ii), in an
aggregate principal amount outstanding under this clause (b) not to exceed
$1,000,000;

(c) Investments by (i) any Loan Party in any Loan Party, (ii) any Restricted
Subsidiary that is not a Loan Party in the Borrower or any Restricted
Subsidiary, (iii) any Loan Party in any Restricted Subsidiary that is not a Loan
Party only if at the time such Investment is made the aggregate amount of
Investments outstanding at such time (including such Investment) pursuant to
this subclause (iii) (valued at cost and net of any return representing a return
of capital in respect of any such Investment) would not exceed $20,000,000.

(d) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and (ii) Investments (including debt obligations
and Equity Interests) received in satisfaction or partial satisfaction thereof
from financially troubled account debtors and other credits to suppliers in the
ordinary course of business or received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with or judgments against, customers and
suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(e) Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any Disposition permitted by
Section 6.11 (other than Section 6.11(e)) or Restricted Payments permitted by
Section 6.04;

(f) (i) Investments existing on the Closing Date and set forth on Schedule
6.05(f) and any modification, replacement, renewal, reinvestment or extension
thereof and (ii) Investments existing on the Closing Date by the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this Section 6.05;

(g) Investments in Swap Agreements permitted under Section 6.01(g);

(h) Permitted Acquisitions;

 

-70-



--------------------------------------------------------------------------------

(i) Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;

(j) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(k) Investments in the ordinary course of business consisting of the
non-exclusive licensing of intellectual property;

(l) advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;

(m) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of the Borrower;

(n) lease, utility and other similar deposits in the ordinary course of
business;

(o) Investments resulting from the creation of a Lien permitted under
Section 6.02 and Investments resulting from Dispositions permitted under Section
6.03(b), Investments resulting from or that constitute Restricted Payments
permitted under Section 6.04 and payments in respect of Indebtedness not
prohibited by Section 6.06; and

(p) any Investment; provided that an Investment shall be permitted to be made
pursuant to this clause (p) only if at the time such Investment is made the
aggregate amount of Investments outstanding at such time (including such
Investment) pursuant to this clause (p) (valued at cost and net of any return
representing a return of capital in respect of such Investment) would not exceed
$10,000,000.

For purposes of determining compliance with this Section 6.05, Investments need
not be permitted solely by reference to one category of permitted Indebtedness
described in Sections 6.05(a) through (p) but may be permitted in part under any
combination thereof.

SECTION 6.06. Prepayments, Etc. of Indebtedness.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly scheduled interest shall be permitted) any Junior Financing or make
any payment in violation of any subordination terms of any Junior Financing,
except (i) prepayments, redemptions, purchases, defeasances or other
satisfactions of Junior Financing with the Net Cash Proceeds of any Permitted
Refinancing Indebtedness in respect thereof and (ii) payments upon the
conversion of any Junior Financing to cash or Equity Interests (other than
Disqualified Equity Interests) of the Borrower.

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing.

 

-71-



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions involving aggregate consideration in
excess of $2,500,000 with, any of its Affiliates, except (a) at prices and on
terms and conditions substantially as favorable to the Borrower or such
Restricted Subsidiary (in the good faith determination of the Borrower) as could
reasonably be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Restricted Subsidiaries
and any entity that becomes a Restricted Subsidiary provided that such
transaction does not involve any other Affiliate, (c) the payment or provision
of compensation and benefits and reimbursements of out-of-pocket costs in the
ordinary course of business to, and the provision of indemnity on behalf of,
directors, officers, consultants, employees and members of the Boards of
Directors of the Borrower or such Restricted Subsidiary, (d) loans and advances
to officers, directors, consultants and employees in the ordinary course of
business, (e) Restricted Payments and other payments permitted under
Section 6.04 or 6.06, (f) employment, incentive, benefit, consulting and
severance arrangements entered into in the ordinary course of business with
officers, directors, consultants and employees of the Borrower or its Restricted
Subsidiaries, (g) the issuance of Qualified Equity Interests of the Borrower and
the granting of registration or other customary rights in connection therewith,
(h) the existence of, and the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any limited liability company
agreement, limited partnership or other organizational document or
securityholders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party on the Closing Date
and which, in the case of any of the foregoing pertaining to non-wholly owned
Restricted Subsidiaries, is set forth on Schedule 6.07, and similar agreements
that it may enter into thereafter, provided that the existence of, or the
performance by the Borrower or any Restricted Subsidiary of obligations under,
any amendment to any such existing agreement or any such similar agreement
entered into after the Closing Date shall only be permitted by this
Section 6.07(h) to the extent not more adverse to the interest of the Lenders in
any material respect when taken as a whole (in the good faith determination of
the Borrower) than any of such documents and agreements as in effect on the
Closing Date; (i) transactions undertaken in good faith for the purpose of
improving the consolidated tax efficiency of the Borrower and its Restricted
Subsidiaries; and (j) transactions with landlords, customers, clients,
suppliers, joint venture partners or purchasers or sellers of goods and
services, in each case in the ordinary course of business and not otherwise
prohibited by this Agreement.

SECTION 6.08. Changes in Fiscal Year. The Borrower will cause its fiscal year to
end on December 31 of each calendar year.

SECTION 6.09. Financial Covenants.

(a) The Borrower will not permit the Total Leverage Ratio as of the last day of
any fiscal quarter of the Borrower to be greater than 3.25 to 1.00.

(b) The Borrower will not permit the Consolidated EBITDA for any fiscal quarter
of the Borrower to be less than $75,000,000.

 

-72-



--------------------------------------------------------------------------------

SECTION 6.10. Burdensome Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into or permit to exist any
Contractual Obligation that (a) limits the ability of any Restricted Subsidiary
from making Restricted Payments to the Borrower or any Guarantor or from
otherwise transferring property to or investing in the Borrower or any
Guarantor, or (b) limits the ability of the Borrower or any Loan Party to
create, incur, assume or suffer to exist Liens on Equity Interests held by such
Person for the benefit of the Secured Parties with respect to the Obligations or
under the Loan Documents; provided that the foregoing shall not apply to
Contractual Obligations which (i) (A) exist on the date hereof and (to the
extent not otherwise permitted by this Section 6.10) are listed in Schedule
6.10, (B) are contained in the Senior Notes or Senior Notes Indenture as in
effect on the date hereof and (C) to the extent Contractual Obligations
permitted by clauses (A) and (B) are set forth in an agreement evidencing
Indebtedness, such Contractual Obligations may set forth in any agreement
evidencing any permitted modification, refinancing, refunding, renewal,
replacement or extension of such Indebtedness so long as such modification,
refinancing, refunding, renewal, replacement or extension does not expand the
scope of the restrictions described in clauses (a) or (b) that are contained in
such Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary, so long
as such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary, (iii) represent or arise in connection
with Indebtedness of a Restricted Subsidiary which is not a Loan Party which is
permitted by Section 6.01, (iv) arise in connection with any Disposition
permitted by Section 6.11, (v) are provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under
Section 6.05 and applicable solely to such joint venture, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 6.01 but solely to the extent any negative pledge
relates to the property financed by or secured by such Indebtedness (and
excluding in any event any Indebtedness constituting any Junior Financing) or
that expressly permits Liens for the benefit of the Administrative Agent and the
Lenders with respect to the credit facility established hereunder and the
Obligations under the Loan Documents on a senior basis without the requirement
that such holders of such Indebtedness be secured by such Liens on an equal and
ratable, or junior, basis, (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise not prohibited hereby so
long as such restrictions may relate to the assets subject thereto,
(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 6.01(e) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(ix) are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business, (x) arise in
connection with cash or other deposits permitted under Section 6.02 or are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xi) are existing under or by
reason of applicable law or any applicable rule, regulation or order and
(xii) are restrictions in any one or more agreements governing Indebtedness
entered into after the Closing Date that contain encumbrances and other
restrictions that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive in any material respect with respect to the
Borrower or any Restricted Subsidiary than those encumbrances and other
restrictions that are in effect on the Closing Date pursuant to agreements and
instruments in effect on the Closing Date or, if applicable, on the date on
which such Restricted Subsidiary became a Restricted Subsidiary pursuant to
agreements and instruments in effect on such date.

 

-73-



--------------------------------------------------------------------------------

SECTION 6.11. Dispositions. The Borrower will not, and will not permit any
Restricted Subsidiary to, make any Disposition, except:

(a) Dispositions of obsolete or worn out Property and Dispositions of property
no longer used or useful in the conduct of the business of the Borrower and the
Restricted Subsidiaries, in each case, in the ordinary course of business;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

(c) Dispositions of Property to the extent that (i) such Property is exchanged
for credit against the purchase price of similar replacement Property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement Property;

(d) Dispositions of Property (i) to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such Property is a Loan Party, the transferee
thereof must be a Loan Party, (ii) to the extent such transaction constitutes an
Investment permitted under Section 6.05 and (iii) consisting of Equity Interests
of non-Loan Parties to other non-Loan Parties;

(e) Dispositions permitted by Sections 6.03, 6.04 and 6.05 and Liens permitted
by Section 6.02;

(f) Dispositions of cash and Cash Equivalents;

(g) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(h) leases, subleases, non-exclusive licenses or non-exclusive sublicenses,
including with respect to intellectual property, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and the Restricted Subsidiaries;

(i) transfers of Property to the extent subject to Casualty Events;

(j) Dispositions of Investments in, and issuances of any Equity Interests in,
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(k) any Disposition of Property; provided that (i) at the time of such
Disposition, no Default or Event of Default shall exist or would result from
such Disposition (ii) at the time of any such Disposition, the aggregate fair
market value of all property Disposed of in reliance on this clause (k)
(including such Disposition) would not exceed in the aggregate $25,000,000;
provided, however, that for purposes of this clause (ii), Dispositions of
Property of the Acquired Company and its direct and indirect subsidiaries shall
not be subject to this clause (ii) nor counted for purposes of assessing
compliance

 

-74-



--------------------------------------------------------------------------------

with the foregoing $25,000,000 limitation; and (iii) except in the case of a
Permitted Asset Swap, with respect to any Disposition pursuant to this clause
(k), the Borrower or a Restricted Subsidiary shall receive not less than 75% of
such consideration in the form of cash or Cash Equivalents; provided, however,
that for the purposes of this clause (iii), each of the following shall be
deemed to be cash: (A) any liabilities (as shown on the Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing and
(B) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition; provided further that any Disposition of
any Property pursuant to this Section 6.11(k) shall be for no less than the fair
market value of such Property at the time of such Disposition in the good faith
determination of the Borrower;

(l) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business;

(m) foreclosures, condemnation or any similar action on Property, in each case
in the ordinary course of business and which do not materially interfere with
the business of the Borrower and the Restricted Subsidiaries;

(n) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
and

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary.

For purposes of determining compliance with this Section 6.11, actions need not
be permitted solely by reference to one category of permitted actions described
in Sections 6.11(a) through (o) but may be permitted in part under any
combination thereof.

SECTION 6.12. Lines of Business. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, engage to any material extent in any business
substantially different from the businesses of the type conducted by the
Borrower and its Restricted Subsidiaries on the date of execution of this
Agreement and businesses reasonably related, ancillary or complementary thereto
and reasonable extensions thereof.

SECTION 6.13. Amendments to Organizational Documents. The Borrower shall not
amend or otherwise modify any of its organizational documents in a manner that
would be materially adverse to the Lenders.

 

-75-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (each an “Event of Default”) shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in this Agreement or any other Loan
Document, or in any certificate, or other document required to be delivered in
connection with this Agreement or any other Loan Document, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI, Section 5.02(a), Section 5.03(i) (solely with
respect to the legal existence of the Borrower) or Section 5.08;

(e) any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clauses (a), (b) or (d) of this Article) or any other Loan
Document, and such failure shall continue unremedied for a period of thirty
(30) days after written notice thereof from the Administrative Agent to the
Borrower;

(f) (i) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness (other than any Swap Agreement), when and as the same
shall become due and payable, or if a grace period shall be applicable to such
payment under the agreement or instrument under which such Indebtedness was
created, beyond such applicable grace period; or (ii) the occurrence under any
Swap Agreement of an “early termination date” (or equivalent event) of such Swap
Agreement resulting from any event of default or “termination event” under such
Swap Agreement as to which the Borrower or any Restricted Subsidiary is the
“defaulting party” or “affected party” (or equivalent term) and, in either
event, the termination value with respect to any such Swap Agreement owed by the
Borrower or any Restricted Subsidiary as a result thereof is greater than
$5,000,000 and the Borrower or any Restricted Subsidiary fails to pay such
termination value when due after applicable grace periods;

(g) the Borrower or any Restricted Subsidiary shall default in the performance
of any obligation in respect of any Material Indebtedness or any “change of
control” (or equivalent term) shall occur with respect to any Material
Indebtedness, in each case, that

 

-76-



--------------------------------------------------------------------------------

results in such Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both, but after giving effect to any applicable grace period)
the holder or holders of such Material Indebtedness or any trustee or agent on
its or their behalf to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity (other than solely in Qualified Equity Interests);
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or as a result of a casualty event affecting
such property or assets or (ii) any default that is validly waived by the
holders of the relevant Material Indebtedness prior to any termination of
Commitments or acceleration of Loans as provided below in this Article;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary that is not an Immaterial
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary that is not an Immaterial Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed or unstayed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Restricted Subsidiary that is not an Immaterial
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Restricted Subsidiary that is not an Immaterial
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Restricted Subsidiary that is not an Immaterial
Subsidiary shall become generally unable, admit in writing its inability
generally or fail generally to pay its debts as they become due;

(k) one or more final, non-appealable judgments for the payment of money in an
aggregate amount in excess of $10,000,000 (to the extent due and payable and not
covered by insurance as to which the relevant insurance company has not denied
coverage) shall be rendered against the Borrower, any Restricted Subsidiary or
any combination thereof and the same shall remain unpaid or undischarged for a
period of thirty (30) consecutive days during which execution shall not be paid,
bonded or effectively stayed;

 

-77-



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur;

(n) at any time, any Lien purported to be created by any Collateral Document,
for any reason other than (i) as expressly permitted hereunder or thereunder
(including as a result of a transaction permitted under Section 6.03 or 6.11) or
the satisfaction in full of all the Obligations or (ii) as a result of the
Administrative Agent’s failure to (A) maintain possession of any stock
certificate or other instrument delivered to it under any Collateral Document or
(B) file Uniform Commercial Code continuation statements (provided that in the
case of each of subclauses (A) and (B) the Loan Parties shall have taken such
remedial action as the Administrative Agent may reasonably request), ceases to
be in full force and effect; or any Loan Party contests in writing the validity
or enforceability of any provision of any Collateral Document; or any Loan Party
denies in writing that it has any or further liability or obligation under any
Collateral Document (other than as a result of repayment in full of the
Obligations and termination of the Commitments), or purports in writing to
revoke or rescind any Collateral Document, in each case with respect to a
material portion of the Collateral purported to be covered by the Collateral
Documents,

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and, in the case of any event with respect to
the Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

(a) Each of the Lenders hereby irrevocably (subject to paragraph (f) of this
Article VIII) appoints MUFG Union Bank, N.A., as its agent and authorizes MUFG
Union Bank, N.A., to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent by the terms hereof and the other
Loan Documents, together with such

 

-78-



--------------------------------------------------------------------------------

actions and powers as are reasonably incidental thereto. Each of the Lenders
hereby irrevocably (subject to paragraph (f) of this Article VIII) appoints the
Administrative Agent as its collateral agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the collateral agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the collateral agent and the Lenders, and the Borrower
shall have no rights as a third party beneficiary of any of such provisions.

(b) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or by the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Laws; and (c) except as expressly set forth herein and in
the other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided herein) or in the absence of its
own bad faith, gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice describing such Default thereof is given to the Administrative
Agent by the Borrower or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the

 

-79-



--------------------------------------------------------------------------------

occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

(d) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(e) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents reasonably appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their activities as Administrative Agent.

(f) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower and
(unless an Event of Default under clauses (a), (b), (h) or (i) of Article VII
shall have occurred and be continuing) with the consent of the Borrower (which
consent of the Borrower shall not be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and in consultation with the
Borrower, appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the

 

-80-



--------------------------------------------------------------------------------

Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition of Defaulting Lender,
the Required Lenders may, to the extent permitted by applicable Laws, by notice
in writing to the Borrower and such Person, remove such Person as Administrative
Agent, and the Borrower in consultation with the Lenders shall, unless an Event
of Default shall have occurred and be continuing, in which case the Required
Lenders in consultation with the Borrower shall, appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States; provided that, without the consent of
the Borrower (not to be unreasonably withheld), the Required Lenders shall not
be permitted to select a successor that is not a U.S. financial institution
described in Treasury Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of
a foreign bank described in Treasury Regulation Section
1.1441-1(b)(2)(iv)(A). If no such successor shall have been appointed by the
Borrower or the Required Lenders, as applicable, and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with notice on the Removal Effective
Date.

(g) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

(h) To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.13,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 30 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of any failure of the
Administrative Agent to

 

-81-



--------------------------------------------------------------------------------

properly withhold Tax from amounts paid to or for the account of such Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this clause (h).
The agreements in this clause (h) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(i) The Lenders irrevocably agree:

(A) that any Lien on any Property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (A) upon termination of
the Commitments and payment in full of all Obligations (in each case, other than
(x) obligations under Secured Hedge Agreements, (y) Cash Management Obligations
and (z) contingent reimbursement and indemnification obligations, in each case
not yet accrued and payable), (B) at the time the Property subject to such Lien
is transferred in connection with any transfer permitted hereunder to any Person
(other than in the case of a transfer by a Loan Party, any transfer to another
Loan Party), (C) subject to Section 9.02, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders (or such
greater number of Lenders as may be required pursuant to Section 9.02), or
(D) if the Property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under its Guarantee under the applicable
Guarantee Agreement pursuant to clause (ii) below; and

(B) that any Guarantor shall be automatically released from its obligations
under the Guarantee Agreement if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guarantee Agreement or Security
Agreement pursuant to this paragraph (i). In each case as specified in this
paragraph (i), the Administrative Agent will (and each Lender irrevocably
authorizes the Administrative Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guarantee
Agreement or Security Agreement, in each case in accordance with the terms of
the Loan Documents and this paragraph (i) and subject to the Administrative
Agent’s receipt of a certification by the Borrower and applicable Loan Party
stating that such transaction is in compliance with this Agreement and the

 

-82-



--------------------------------------------------------------------------------

other Loan Documents and as to such other matters with respect thereto as the
Administrative Agent may reasonably request.

Anything herein to the contrary notwithstanding, none of the Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or, a Lender.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(A) if to the Borrower, to it at 6922 Hollywood Blvd., Suite 500, Los Angeles,
CA 90028, Attention of Steve Dunn and Jeremy Rossen (Fax No. 323-983-8926; email
at steve.dunn@j2.com and jeremy.rossen@j2.com), with a copy that shall not
constitute notice to Sullivan & Cromwell LLP, 1888 Century Park East, Los
Angeles, CA 90067, Attention: Patrick Brown (Fax No. 310-712-8800; email at
brownp@sullcrom.com);

(B) if to the Administrative Agent; to it at 1980 Saturn Street, 1st Floor,
Monterey Park, CA 91755 (email at cld.sf@unionbank.com); and

(C) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant

 

-83-



--------------------------------------------------------------------------------

to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Except as otherwise set forth in this Agreement or any other Loan Document,
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided, that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of each Lender directly adversely
affected thereby, it being understood that a waiver of any condition precedent
set forth in Section 4.02 or the waiver of any Default or mandatory prepayment
shall not constitute an increase of any Commitment of any Lender, (ii) reduce
the principal amount of any Loan or reduce the rate

 

-84-



--------------------------------------------------------------------------------

of interest or premium thereon (other than any waiver of the application of the
Default Rate pursuant to Section 2.09(c), which shall only require the consent
of the Required Lenders), or reduce any fees payable hereunder, without the
written consent of each Lender directly adversely affected thereby, it being
understood that any change to the definition of “Total Leverage Ratio” or in the
component definitions thereof shall not constitute a reduction in such rate or
fee, (iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly adversely affected thereby, it being understood that the waiver of (or
amendment to the terms of) any mandatory prepayment of the Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest, (iv) change Section 2.14(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender directly adversely affected thereby, (v) change any of the
provisions of this Section, the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder without the written consent of each Lender, (vi) release
all or substantially all of the value of the Guarantees provided by the
Guarantors under the Guarantee Agreement, without the written consent of each
Lender (except in connection with a transaction permitted hereby), (vii) after
the Closing Date, waive or modify any condition precedent set forth in
Section 4.02 with respect to Borrowings of Loans, without the written consent of
the Required Lenders or (viii) release all or substantially all of the
Collateral from the Lien of the Collateral Documents, without the written
consent of each Lender (except in connection with a transaction permitted
hereby); provided that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, and (2) the Administrative
Agent and the Borrower may, with the consent of the other but without the
consent of any other Person, amend, modify or supplement this Agreement and any
other Loan Document to cure any ambiguity, typographical or technical error,
omission, mistake, defect or inconsistency. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder other than an amendment,
waiver or consent described in clauses (i), (ii), (iii) or (iv) above (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of less than all affected Lenders).

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
Affiliates (limited, in the case of legal expenses, to the reasonable and
documented fees, charges and disbursements of a single counsel for the Arrangers
and the Administrative Agent and their Affiliates (and, if necessary, one local
counsel in each applicable jurisdiction and any reasonably necessary regulatory
counsel)), in connection with the credit facility provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender (limited, in the case

 

-85-



--------------------------------------------------------------------------------

of legal expenses, to the reasonable and documented fees, charges and
disbursements of a single counsel (and, if necessary, one local counsel in each
applicable jurisdiction, any reasonably necessary regulatory counsel and one
additional counsel for each group of similarly affected Persons in the event of
a conflict of interest)), in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent, the Arrangers and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related reasonable
and documented out-of-pocket expenses (limited, in the case of legal expenses,
to the reasonable and documented fees, charges and disbursements of a single
counsel for the Indemnitees (and, if necessary, one local counsel in each
applicable jurisdiction and one additional counsel for each group of similarly
affected Indemnitees in the event of a conflict of interest)), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) to the extent relating to or arising from any of the foregoing,
any actual or alleged release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and whether brought by a Borrower, its equityholders or any third party;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (i) the bad faith, gross negligence
or willful misconduct of such Indemnitee or any of its Related Parties or
(ii) the material breach of this Agreement or any other Loan Document by such
Indemnitee or any of its Related Parties or (y) resulted from any dispute solely
among Indemnitees (other than any dispute involving claims against the
Administrative Agent and any Arranger, in each case in its capacity as such) and
not arising out of any act or omission of the Borrower or any of its Affiliates.
The Borrower shall not be liable for any settlement if such settlement was
effected without its consent (which consent shall not be unreasonably withheld),
but if settled with its written consent, the indemnification obligations of the
Borrower under this Section 9.03(b) shall apply in respect thereof. The Borrower
shall not, without the prior written consent of an Indemnitee (which consent
shall not be unreasonably withheld or delayed), effect any settlement of any
pending or threatened proceedings in respect of which indemnity could have been
sought hereunder by such Indemnitee unless (a) such settlement includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability on claims that are the
subject matter of such proceedings and (b) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnitee or any injunctive relief or other non-monetary remedy.

 

-86-



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
but without releasing the Borrower from its obligation to do so, each Lender
severally agrees to pay to the Administrative Agent such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

(d) To the extent permitted by applicable Laws, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party hereto
and any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof; provided, that this
clause (d) shall in no way limit the Borrower’s indemnification obligations set
forth in this Section 9.03.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor; provided, however, that an Indemnitee
shall promptly refund any amount received under this Section 9.03, without
interest, to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification rights with respect to
such payment pursuant to the express terms of this Section 9.03.

SECTION 9.04. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(A) Minimum Amounts.

(a) in the case of an assignment of the entire remaining amount of the

 

-87-



--------------------------------------------------------------------------------

assigning Lender’s Commitments and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(b) in any case not described in subsection (b)(i)(a) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(B) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(C) Required Consents. No consent shall be required for any assignment except to
the extent required by this subsection (b)(i)(b) of this Section and, in
addition:

(a) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is an
assignment of a Loan to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment if it has not responded to a request for its consent by written
notice to the Administrative Agent within ten (10) Business Days after having
received such request; and

(b) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender or (2) any Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund.

(D) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and

 

-88-



--------------------------------------------------------------------------------

recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(E) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(F) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(G) No Assignment to a Defaulting Lender. No such assignment shall be made to a
Defaulting Lender or any Affiliate thereof.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.13 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts and interest thereon of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations

 

-89-



--------------------------------------------------------------------------------

and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 9.02(b)(i) that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 2.12 and 2.13
(subject to the limitations and requirements of such Sections and Section 2.15)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being agreed that any
documentation required to be provided under Section 2.13(e) shall be provided
solely to the participating Lender). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant shall be subject to Sections 2.14 and
2.15 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts and interest thereon of each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of the participation in question for
all purposes of this Agreement notwithstanding any notice to the contrary. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.11 or 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or except to the
extent the entitlement to a greater payment results from a Change in Law after
the sale of such participation.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof.

 

-90-



--------------------------------------------------------------------------------

Such representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied. The provisions of Sections 2.11, 2.12, 2.13 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Arrangers constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto as of the Closing Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or .pdf shall be effective as
delivery of an originally executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff.

(a) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the Obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

-91-



--------------------------------------------------------------------------------

(b) To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Bank Funding Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York (without regard to the conflict of law principles
thereof to the extent that the application of the laws of another jurisdiction
would be required thereby).

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the courts of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Notwithstanding the foregoing, nothing in any Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding to enforce any award or judgment against the Borrower,
its Subsidiaries or their respective properties or to exercise any right under
the Collateral Documents against any Collateral in the courts of any
jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

-92-



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested or required by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided, that to the extent practicable and permitted by law, the Borrower has
been notified prior to such disclosure so that the Borrower may seek, at the
Borrower’s sole expense, a protective order or other appropriate remedy), (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (g) with the consent of the Borrower, or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from

 

-93-



--------------------------------------------------------------------------------

the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary; provided that all
information received after the Closing Date from the Borrower or any of its
Subsidiaries shall be deemed to be not confidential unless such information is
clearly identified at the time of delivery as being confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and publicly available information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Loans.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable Law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such

 

-94-



--------------------------------------------------------------------------------

cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.15. No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrower, any other
Loan Party or any of their respective Affiliates. To the fullest extent
permitted by Laws, each of the Borrower and the other Loan Parties hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

(a) Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(A) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(B) the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conver

 

-95-



--------------------------------------------------------------------------------

sion of all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent entity, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document, or (iii) the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

-96-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.

 

j2 GLOBAL, INC. By:  

/s/ Jeremy D. Rossen

  Name:    Jeremy D. Rossen  

Title:      Vice President, General Counsel &

               Secretary



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., individually as a Lender and as Administrative Agent By:
 

/s/ Gina M. West

  Name: Gina M. West   Title: Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., individually as a Lender By:  

/s/ Monique Renta

  Name:   Monique Renta   Title:   Director